--------------------------------------------------------------------------------

Exhibit 10.1
 
PLACEMENT AGENCY AGREEMENT
 
November 13, 2009
 
William Blair & Company, L.L.C.
222 West Adams
Chicago, IL 60606


Craig-Hallum Capital Group LLC
222 South Ninth Street, Suite 350
Minneapolis, MN 55402


Robert W. Baird & Co. Incorporated
777 East Wisconsin Avenue
Milwaukee, WI 53202


Ladies and Gentlemen:
 
Merge Healthcare Incorporated, a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions herein, to issue and sell an aggregate of up
to 9,084,032 shares (the “Shares”) of its common stock, $0.01 par value per
share (the “Common Stock”), to certain investors (each an “Investor” and
collectively, the “Investors”), in an offering under its registration statement
on Form S-3 (Registration No. 333-161691).  The Shares are more fully described
in the Prospectus (as defined in Section 2(a)(iii) hereof).  The Company desires
to engage William Blair & Company, L.L.C., Craig-Hallum Capital Group LLC and
Robert W. Baird & Co. Incorporated in connection with such issuance and sale of
the Shares.
 
The Company hereby confirms its agreement with you as follows:
 
Section 1.
Agreement to Act as Placement Agents.

 
(a)           On the basis of the representations, warranties and agreements of
the Company herein contained, and subject to all the terms and conditions of
this Placement Agency Agreement (this “Agreement”) between the Company and each
of you, William Blair & Company, L.L.C. shall be the Company’s sole lead
placement agent and Craig-Hallum Capital Group LLC and Robert W. Baird & Co.
Incorporated shall be the Company’s co-placement agents (in such respective
capacities, the “Placement Agents”), on a reasonable best efforts basis, in
connection with the issuance and sale by the Company of the Securities to the
Investors in a proposed takedown under the Registration Statement (as defined in
Section 2(a)(1) hereof), with the terms of the offering to be subject to market
conditions and negotiations between the Company, the Placement Agents and the
prospective Investors (such takedown shall be referred to herein as the
“Offering”).  As compensation for services rendered, and provided that any of
the Shares are sold to Investors in the Offering, on the Closing Date (as
defined in subsection (d) of this Section 1) of the Offering, the Company shall
pay to the Placement Agents, collectively, an amount equal to 6% of the gross
proceeds received by the Company from the sale of the Shares (the “Placement
Fee”).  The Placement Fee shall be allocated between the Placement Agents as
they may agree.  The sale of the Shares shall be made pursuant to subscription
agreements in the form included as Exhibit A hereto (each, a “Subscription
Agreement” and collectively, the “Subscription Agreements”) on the terms
described on Exhibit B hereto.  The Company shall have the sole right to accept
offers to purchase the Shares and may reject any such offer in whole or in
part.  Notwithstanding the foregoing, it is understood and agreed that the
Placement Agents or any of their respective affiliates may, solely at their
discretion and without any obligation to do so, purchase Shares as principal;
provided, however, that any such purchases by the Placement Agents (or their
respective affiliates) shall be fully disclosed to the Company and approved by
the Company in accordance with the previous sentence.
 
 

--------------------------------------------------------------------------------

 

(b)           This Agreement shall not give rise to any commitment by the
Placement Agents to purchase any of the Shares, and the Placement Agents shall
have no authority to bind the Company to accept offers to purchase the
Shares.  The Placement Agents shall act on a reasonable best efforts basis and
do not guarantee that they will be able to raise new capital in the
Offering.  The Placement Agents may retain other brokers or dealers to act as
sub-agents on their behalf in connection with the Offering, the fees of which
shall be paid out of the Placement Fee.  Prior to the earlier of (i) the date on
which this Agreement is terminated and (ii) the Closing Date, the Company shall
not, without the prior written consent of the Placement Agents, solicit or
accept offers to purchase securities of the Company (other than pursuant to the
exercise of options or warrants to purchase shares of Common Stock that are
outstanding at the date hereof) otherwise than through the Placement Agents in
accordance herewith.
 
(c)           The Company acknowledges and agrees that the Placement Agents
shall act as independent contractors, and not as fiduciaries, and any duties of
the Placement Agents with respect to providing investment banking services to
the Company, including the offering of the Shares contemplated hereby (including
in connection with determining the terms of the Offering), shall be contractual
in nature, as expressly set forth herein, and shall be owed solely to the
Company.  Each party hereto disclaims any intention to impose any fiduciary or
similar duty on any other party hereto. Additionally, the Placement Agents have
not advised, nor are advising, the Company or any other person as to any legal,
tax, investment, accounting or regulatory matters in any jurisdiction with
respect to the transactions contemplated hereby.  The Company shall consult with
its own advisors concerning such matters and shall be responsible for making its
own independent investigation and appraisal of the transactions contemplated
hereby, and the Placement Agents shall have no responsibility or liability to
the Company with respect thereto.  Any review by the Placement Agents of the
Company, the transactions contemplated hereby or other matters relating to such
transactions has been and will be performed solely for the benefit of the
Placement Agents and has not been and shall not be performed on behalf of the
Company or any other person.  It is understood that the Placement Agents have
not and will not be rendering an opinion to the Company as to the fairness of
the terms of the Offering. Notwithstanding anything in this Agreement to the
contrary, the Company acknowledges that the Placement Agents may have financial
interests in the success of the Offering contemplated hereby that are not
limited to the Placement Fee.  The Company hereby waives and releases, to the
fullest extent permitted by law, any claims that the Company may have against
the Placement Agents with respect to any breach or alleged breach of fiduciary
duty.
 
(d)           Payment of the purchase price for, and delivery of, the Shares
shall be made at a closing (the “Closing”) at the offices of Lowenstein Sandler
PC, counsel for the Placement Agents, located at 65 Livingston Avenue, Roseland,
NJ  07068 at 10:00 a.m., local time, as soon as practicable after the
determination of the public offering price of the Shares, but not later than on
November 18, 2009 (such date of payment and delivery being herein called the
“Closing Date”).  All such actions taken at the Closing shall be deemed to have
occurred simultaneously.  No Shares which the Company has agreed to sell
pursuant to this Agreement and the Subscription Agreements shall be deemed to
have been purchased and paid for, or sold by the Company, until such Shares
shall have been delivered to the Investor thereof against payment therefore by
such Investor.  If the Company shall default in its obligations to deliver
Shares to an Investor whose offer it has accepted, the Company shall indemnify
and hold the Placement Agents harmless against any loss, claim or damage
incurred by the Placement Agents arising from or as a result of such default by
the Company.
 
(e)           At or prior to the Closing, each Investor shall pay by wire
transfer of immediately available funds to an account specified by the Company
an amount equal to the product of (x) the number of Shares such Investor has
agreed to purchase and (y) the purchase price per unit as set forth on the cover
page of the Prospectus (the “Purchase Amount”).  On the Closing Date, the
Company shall (i) deliver or cause to be delivered the Shares to the Investors,
with the delivery of the Shares to be made, if possible, through the facilities
of The Depository Trust Company’s DWAC system, and (ii) pay to the Placement
Agents (A) the Placement Fee as directed by the Placement Agents and (B) the
expense reimbursement to which the Placement Agents are entitled pursuant to
Section 4 hereof.
 
 
-2-

--------------------------------------------------------------------------------

 

(f)           The Shares shall be registered in such names and in such
denominations as the Placement Agents shall request by written notice to the
Company.
 
Section 2.
Representations, Warranties and Agreements of the Company.

 
The Company hereby represents, warrants and covenants to the Placement Agents as
of the date hereof, and as of the Closing Date of the Offering, as follows:
 
(a)             Registration Statement. (i)  The Company has prepared and filed
with the Securities and Exchange Commission (the “Commission”) a registration
statement on Form S-3 (File No. 333-161691) under the Securities Act of 1933, as
amended (collectively with the rules and regulations promulgated thereunder, the
“Securities Act”), and such amendments to such registration statement as may
have been required to the date of this Agreement.  Such registration statement
has been declared effective by the Commission.  Each part of such registration
statement, at any given time, including amendments thereto at such time, the
exhibits and any schedules thereto at such time, the documents incorporated by
reference therein pursuant to Item 12 of Form S-3 under the Securities Act at
such time and the documents and information otherwise deemed to be a part
thereof or included therein by Rule 430A, 430B or 430C under the Securities Act
or otherwise pursuant to the Securities Act at such time, is herein called the
“Registration Statement.”  Any registration statement filed by the Company
pursuant to Rule 462(b) under the Securities Act is called the “Rule 462(b)
Registration Statement” and, from and after the date and time of filing of the
Rule 462(b) Registration Statement, the term “Registration Statement” shall
include the Rule 462(b) Registration Statement.  The Company and the
transactions contemplated by this Agreement meet the requirements and comply
with the conditions for the use of Form S-3 under the Securities Act.  The
offering of the Shares by the Company complies with the applicable requirements
of Rule 415 under the Securities Act.  The Company has complied with all
requests of the Commission for additional or supplemental information.
 
(ii)  No stop order preventing or suspending use of the Registration Statement,
any Preliminary Prospectus (as defined in subsection (a)(iii) of this Section 2)
or the Prospectus or the effectiveness of the Registration Statement, has been
issued by the Commission, and no proceedings for such purpose have been
instituted or, to the Company’s knowledge, are contemplated or threatened by the
Commission.
 
(iii)  The Company proposes to file with the Commission pursuant to Rule 424
under the Securities Act a final prospectus supplement relating to the Shares to
a form of prospectus included in the Registration Statement relating to the
Shares in the form heretofore delivered to the Placement Agents.  Such
prospectus included in the Registration Statement at the time it was declared
effective by the Commission or in the form in which it has been most recently
filed with the Commission on or prior to the date of this Agreement is
hereinafter called the “Base Prospectus.”  Such prospectus supplement, in the
form in which it shall be filed with the Commission pursuant to Rule 424(b)
(including the Base Prospectus as so supplemented) is hereinafter called the
“Prospectus.”  Any preliminary form of prospectus which is filed or used prior
to filing of the Prospectus is hereinafter called a “Preliminary
Prospectus.”  Any reference herein to the Base Prospectus, any Preliminary
Prospectus  or  the Prospectus or to any amendment or supplement to any of the
foregoing shall be deemed to include any documents incorporated by reference
therein pursuant to Item 12 of Form S-3 under the Securities Act as of the date
of such prospectus, and, in the case of any reference herein to the Prospectus,
also shall be deemed to include any documents incorporated by reference therein,
and any supplements or amendments thereto, filed with the Commission after the
date of filing of the Prospectus pursuant to Rule 424(b) under the Securities
Act, and prior to the termination of the offering of the Shares by the Placement
Agents.
 
 
-3-

--------------------------------------------------------------------------------

 

(iv)  For purposes of this Agreement, all references to the Registration
Statement, the Base Prospectus, any Preliminary Prospectus, the Prospectus or
any amendment or supplement to any of the foregoing shall be deemed to include
the copy filed with the Commission pursuant to its Electronic Data Gathering,
Analysis and Retrieval System (“EDGAR”).  All references in this Agreement to
amendments or supplements to the Registration Statement, the Base Prospectus,
any Preliminary Prospectus or the Prospectus shall be deemed to mean and include
the subsequent filing of any document under the Securities Exchange Act of 1934,
as amended (collectively with the rules and regulations promulgated thereunder,
the “Exchange Act”), and which is deemed to be incorporated by reference therein
or otherwise deemed to be a part thereof.


(b)           Compliance with Registration Requirements.  As of the time of
filing of the Registration Statement or any post-effective amendment thereto, at
the time it became effective (including each deemed effective date with respect
to the Placement Agents pursuant to Rule 430B under the Securities Act) and as
of the Closing Date, the Registration Statement complied and will comply, in all
material respects, with the requirements of the Securities Act and did not and
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading. Each Preliminary Prospectus and the Prospectus, at the
time of filing or the time of first use and as of the Closing Date, complied and
will comply, in all material respects, with the requirements of the Securities
Act and did not and will not contain an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided, that the Company makes no representations or warranty in this
paragraph with respect to any Placement Agent Information (as defined in Section
7).
 
(c)           Disclosure Package.  As of the Time of Sale (as defined below) and
as of the Closing Date, neither (A) the Issuer General Free Writing
Prospectus(es) (as defined below) issued at or prior to the Time of Sale, any
Preliminary Prospectus (as amended or supplemented as of the Time of Sale), and
the information included on Exhibits B hereto, all considered together
(collectively, the “Disclosure Package”), nor (B) any individual Issuer
Limited-Use Free Writing Prospectus (as defined below), when considered together
with the Disclosure Package, included or will include any untrue statement of a
material fact or omitted or will omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, that the Company makes no
representations or warranty in this paragraph with respect to any Placement
Agent Information.  No statement of material fact included in the Prospectus has
been omitted from the Disclosure Package and no statement of material fact
included in the Disclosure Package that is required to be included in the
Prospectus has been omitted therefrom.  As used in this paragraph and elsewhere
in this Agreement:
 
(1)           “Time of Sale” with respect to an Investor means the time of
receipt and acceptance of an executed Subscription Agreement from such Investor.


(2)           “Issuer Free Writing Prospectus” means any “issuer free writing
prospectus,” as defined in Rule 433 under the Securities Act (“Rule 433”),
relating to the Shares in the form filed or required to be filed with the
Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g) under the Securities Act.



 
-4-

--------------------------------------------------------------------------------

 

(3)           “Issuer General Free Writing Prospectus” means any Issuer Free
Writing Prospectus that is intended for general distribution to prospective
investors as identified on Schedule I hereto, and does not include a “bona fide
electronic road show” as defined in Rule 433.


(4)           “Issuer Limited-Use Free Writing Prospectus” means any Issuer Free
Writing Prospectus that is not an Issuer General Free Writing Prospectus,
including any “bona fide electronic road show” as defined in Rule 433, that is
made available without restriction pursuant to Rule 433(d)(8)(ii), even though
not required to be filed with the Commission.


(d)           Conflict with Registration Statement.  Each Issuer Free Writing
Prospectus, as of its issue date and at all subsequent times through the
completion of the offering and sale of the Shares or until any earlier date that
the Company notified or notifies the Placement Agents, did not, does not and
will not include any information that conflicted, conflicts or will conflict
with the information contained in the Registration Statement or the Prospectus
including any document incorporated by reference therein and any prospectus
supplement deemed to be a part thereof that has not been superseded or modified;
provided, that the Company makes no representations or warranty in this
paragraph with respect to any Placement Agent Information.
 
(e)           Distributed Materials.  The Company has not, directly or
indirectly, distributed and will not distribute any prospectus or other offering
material in connection with the offering and sale of the Shares other than the
Disclosure Package or the Prospectus, and other materials, if any, permitted
under the Securities Act to be distributed and consistent with Section 3(d)
below. The Company will file with the Commission all Issuer Free Writing
Prospectuses in the time required under Rule 433(d) under the Securities Act.
The Company has satisfied or will satisfy the conditions in Rule 433 under the
Securities Act to avoid a requirement to file with the Commission any electronic
road show. The parties hereto agree and understand that the content of any and
all “road shows” related to the offering of the Shares contemplated hereby is
solely the property of the Company.
 
(f)           Not an Ineligible Issuer.  (1) At the time of filing the
Registration Statement and (2) at the date hereof and at the Closing Date, the
Company was not, is not and will not be an “ineligible issuer,” as defined in
Rule 405 under the Securities Act, without taking account of any determination
by the Commission pursuant to Rule 405 that it is not necessary that the Company
be considered an ineligible issuer including, without limitation, for purposes
of Rules 164 and 433 under the Securities Act with respect to the offering of
the Shares as contemplated by the Registration Statement.
 
(g)           Incorporated Documents.  The documents incorporated by reference
in the Disclosure Package and in the Prospectus, when they became effective or
were filed with the Commission, as the case may be, conformed in all material
respects to the requirements of the Securities Act or the Exchange Act, as
applicable, and were filed on a timely basis with the Commission and none of
such documents contained an untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading.
 
(h)           Due Incorporation.  The Company has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with the corporate power and authority to own its properties and to
conduct its business as currently being carried on and as described in the
Registration Statement, the Disclosure Package and the Prospectus.  The Company
is duly qualified to transact business as a foreign corporation and is in good
standing under the laws of each other jurisdiction in which its ownership or
leasing of property or the conduct of its business requires such qualification,
except where the failure to be so qualified and in good standing would not,
individually or in the aggregate, result in any material adverse effect upon, or
material adverse change in, the business, operations, prospects, properties,
financial condition, or results of operations of the Company and the
Subsidiaries (as defined below) taken as a whole (a “Material Adverse
Effect”).  The Company is duly qualified to transact business as a foreign
corporation and is in good standing in each jurisdiction in which the conduct of
its business or its ownership, leasing or operation of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not result in a Material Adverse Effect.

 
-5-

--------------------------------------------------------------------------------

 

(i)           Subsidiaries.  Each subsidiary of the Company (individually, a
“Subsidiary” and collectively, the “Subsidiaries”) has been duly incorporated or
organized, is validly existing as a corporation or other legal entity in good
standing (or the foreign equivalent thereof) under the laws of the jurisdiction
of its incorporation or organization, has the corporate power and authority to
own its properties and to conduct its business as currently being carried on and
as described in the Registration Statement, the Disclosure Package and the
Prospectus and is duly qualified to transact business and is in good standing in
each jurisdiction in which the conduct of its business or its ownership, leasing
or operation of property requires such qualification, except to the extent that
the failure to be so qualified or be in good standing would not result in a
Material Adverse Effect.  All of the issued and outstanding shares of capital
stock or other equity interests of each Subsidiary of the Company have been duly
and validly authorized and issued, are fully paid and non-assessable and, except
as otherwise described in the Registration Statement, the Disclosure Package and
in the Prospectus, are owned directly by the Company or through its wholly-owned
subsidiaries, free and clear of all liens, encumbrances, equities or
claims.  There is no outstanding option, right or agreement of any kind relating
to the issuance, sale or transfer of any capital stock or other equity
securities of the Subsidiaries to any person or entity except the Company, and
none of the outstanding shares of capital stock or other equity interests of any
Subsidiary was issued in violation of any preemptive or other rights to
subscribe for or to purchase or acquire any securities of any of the
Subsidiaries. Except for its Subsidiaries, the Company owns no beneficial
interest, directly or indirectly, in any corporation, partnership, joint venture
or other business entity.  The Company has no “significant subsidiaries” (as
such term is defined in Rule 1-02(w) of Regulation S-X promulgated by the
Commission) other than the following Subsidiaries: Merge eClinical Inc., Merge
CAD Inc., Cedara Software Corp., Merge eMed, Inc., and Merge Healthcare
Incorporated (each a “Significant Subsidiary,” and collectively, the
“Significant Subsidiaries”).
 
(j)           Capitalization.  The Company has duly and validly authorized
capital stock as set forth in each of the Registration Statement, Disclosure
Package and Prospectus; all outstanding shares of Common Stock of the Company
conform, or when issued will conform, to the description thereof in the
Registration Statement, the Disclosure Package and the Prospectus and have been,
or, when issued and paid for in the manner described herein will be, duly
authorized, validly issued, fully paid and non-assessable; and except as
disclosed in the Registration Statement, the Disclosure Package and the
Prospectus, the issuance of the Shares to be purchased from the Company
hereunder is not subject to preemptive or other similar rights, or any
restriction upon the voting or transfer thereof pursuant to applicable law or
the Company’s Certificate of Incorporation, Bylaws or governing documents or any
agreement to which the Company is a party or by which it may be bound.
 
(k)           Authorization, Issuance.  All corporate action required to be
taken by the Company for the authorization, issuance and sale of the Shares has
been duly and validly taken.  The Shares have been duly and validly authorized.
When the Shares have been issued and delivered against payment therefor as
provided herein, the Shares, when so issued and sold, will be duly and validly
issued, fully paid and non-assessable and the Investors or other persons in
whose names Shares are registered will acquire good and valid title to such
Shares, free and clear of all liens, encumbrances, equities, preemptive rights
and other claims. The Shares will conform in all material respects to the
description thereof contained in the Registration Statement, the Disclosure
Package and the Prospectus.  No further approval or authority of the
shareholders or the Board of Directors of the Company will be required for the
issuance and sale of the Shares as contemplated herein and in the Subscription
Agreements.  Except as disclosed in each of the Disclosure Package and
Prospectus, there are no outstanding subscriptions, rights, warrants, options,
calls, convertible securities, commitments of sale or rights related to or
entitling any person to purchase or otherwise to acquire any shares of, or any
security convertible into or exchangeable or exercisable for, the capital stock
of, or other ownership interest in, the Company, except for such options or
rights as may have been granted by the Company to employees, directors or
consultants pursuant to the Company’s (i) 1996 Stock Option Plan for Employees
of Merge Healthcare Incorporated dated May 13, 1996, as amended and restated in
its entirety as of September 1, 2003, (ii) 1998 Stock Option Plan for Directors,
(iii) 2000 Employee Stock Purchase Plan, and (iv) 2005 Equity Incentive Plan.
 
 
-6-

--------------------------------------------------------------------------------

 

(l)           No Registration Rights.  Neither the filing of the Registration
Statement nor the offering or sale of the Shares as contemplated by this
Agreement gives rise to any rights, other than those which have been waived or
satisfied, for or relating to the registration of any shares of Common Stock or
other securities of the Company.
 
(m)          Due Authorization and Enforceability. This Agreement and each
Subscription Agreement have been duly authorized, executed and delivered by the
Company, and each constitutes a valid, legal and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
rights to indemnity hereunder may be limited by federal or state securities laws
and except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting the rights of creditors
generally and subject to general principles of equity.
 
(n)           No Violation.  Neither the Company nor any of the Subsidiaries is
in breach or violation of or in default (nor has any event occurred which with
notice, lapse of time or both would result in any breach or violation of, or
constitute a default) (i) under the provisions of its Certificate of
Incorporation, Bylaws or other governing documents, (ii) in the performance or
observance of any term, covenant, obligation, agreement or condition contained
in any indenture, mortgage, deed of trust, bank loan or credit agreement or
other evidence of indebtedness, or any license, lease, contract or other
agreement or instrument to which the Company or any of the Subsidiaries is a
party or by which any of them or any of their properties may be bound or
affected, except as set forth in the Registration Statement, the Disclosure
Package and the Prospectus, or (iii) in the performance or observance of any
statute, law, rule, regulation, ordinance, judgment, order or decree of any
court, regulatory body, administrative agency, governmental body, arbitrator or
other authority having jurisdiction over the Company, the Subsidiaries or any of
their respective properties (including, without limitation, those administered
by the Food and Drug Administration of the U.S. Department of Health and Human
Services (the “FDA”) or by any foreign, federal, state or local regulatory
authority performing functions similar to those preformed by the FDA), except as
set forth in the Registration Statement, the Disclosure Package or the
Prospectus; except with respect to clauses (ii) and (iii) above, to the extent
any such contravention would not result in a Material Adverse Effect.
 
(o)           No Conflict.  Except as set forth in the Registration Statement,
the Disclosure Package and the Prospectus, the execution, delivery and
performance by the Company of this Agreement and each Subscription Agreement,
and the consummation of the transactions herein contemplated, including the
issuance and sale by the Company of the Shares, will not conflict with or result
in a breach or violation of, or constitute a default under (nor constitute any
event which with notice, lapse of time or both would result in any breach or
violation of or constitute a default under) (i) the provisions of the
Certificate of Incorporation, Bylaws or other governing documents of the Company
or any of the Subsidiaries, (ii) any material indenture, mortgage, deed of
trust, bank loan or credit agreement or other evidence of indebtedness, or any
material license, lease, contract or other agreement or instrument to which the
Company or any of the Subsidiaries is a party or by which any of them or any of
their respective properties may be bound or affected, or (iii) any federal,
state, local or foreign law, regulation or rule or any decree, judgment or order
applicable to the Company or any of the Subsidiaries.
 
 
-7-

--------------------------------------------------------------------------------

 

(p)           No Consents Required.  No approval, authorization, consent or
order of or filing with any federal, state, local or foreign governmental or
regulatory commission, board, body, authority or agency, or of or with any
self-regulatory organization or other non-governmental regulatory authority
(including, without limitation, the NASDAQ Global Market), or approval of the
stockholders of the Company (including as may be required pursuant to NASDAQ
Rules), is required in connection with the issuance and sale of the Shares or
the consummation by the Company of the transactions contemplated hereby other
than (i) as may be required under the Securities Act, (ii) under the rules and
regulations of the Financial Industry Regulatory Authority (“FINRA”) and (iii)
under the rules and regulations of the NASDAQ Global Market in connection with
the listing of the Shares.  The Company has full power and authority to enter
into this Agreement and each Subscription Agreement and to authorize, issue and
sell the Shares as contemplated by this Agreement and each Subscription
Agreement.
 
(q)           Absence of Material Changes. Subsequent to September 30, 2009,
except as disclosed in a current report on Form 8-K filed with the Commission,
(a) neither the Company nor any of its Subsidiaries has incurred any material
liability or obligation, direct or contingent, or entered into any material
transaction not in the ordinary course of business, (b) neither the Company nor
any of its Subsidiaries has purchased any of the Company’s outstanding capital
stock, or declared, paid or otherwise made any dividend or distribution of any
kind on the Company’s capital stock, (c) there has not been any change in the
capital stock (other than a change in the number of outstanding shares of Common
Stock due to the issuance of shares of Common Stock upon the exercise of
outstanding options or warrants which were disclosed in the Disclosure Package
and the Prospectus), or material change in the short−term debt or long−term debt
of the Company and its Subsidiaries or any issue of options, warrants,
convertible securities, restricted stock, or other rights to purchase the
capital stock (other than grants of stock options or restricted stock under the
Company’s (i) 1996 Stock Option Plan for Employees of Merge Healthcare
Incorporated dated May 13, 1996, as amended and restated in its entirety as of
September 1, 2003, (ii) 1998 Stock Option Plan for Directors, (iii) 2000
Employee Stock Purchase Plan, and (iv) 2005 Equity Incentive Plan) of the
Company, and (d) there has not been any material adverse change, or any
development involving a prospective material adverse change, in the business,
operations, prospects, properties, management, financial condition or results of
operations of the Company and the Subsidiaries, taken as a whole, from that set
forth in the Disclosure Package (exclusive of any amendments or supplements
thereto subsequent to the date of this Agreement).
 
(r)           Permits.  The Company and each of the Subsidiaries possess all
necessary licenses, authorizations, consents and approvals and have made all
necessary filings required under any federal, state, local or foreign law,
regulation or rule (including, without limitation, those from the FDA and any
other foreign, federal, state or local government or regulatory authorities
performing functions similar to those performed by the FDA) in order to conduct
its business except to the extent such lack of possession would not have a
Material Adverse Effect.  Neither the Company nor any of the Subsidiaries is in
violation of, or in default under, or has received notice of any proceedings
relating to revocation or modification of, any such license, authorization,
consent or approval except to the extent such violation or default or notice
would not have a Material Adverse Effect.  The Company and each of the
Subsidiaries is in compliance in all material respects with all applicable
federal, state, local and foreign laws, regulations, orders or decrees.
 
 
-8-

--------------------------------------------------------------------------------

 

(s)           Legal Proceedings. There are no legal or governmental proceedings
pending or, to the Company’s knowledge, threatened or contemplated to which the
Company or any of the Subsidiaries is or would be a party or of which any of
their respective properties is or would be subject at law or in equity, before
or by any federal, state, local or foreign governmental or regulatory
commission, board, body, authority or agency, or before or by any
self-regulatory organization or other non-governmental regulatory authority
(including, without limitation, NASDAQ Global Market), except (i) as described
in the Registration Statement, the Disclosure Package and the Prospectus, (ii)
any such proceeding, which if resolved adversely to the Company or any
Subsidiary, would not result in a judgment, decree or order having, individually
or in the aggregate, a Material Adverse Effect or (iii) any such proceeding that
would not prevent or materially and adversely affect the ability of the Company
to consummate the transactions contemplated hereby.  The Disclosure Package
contains in all material respects the same description of the foregoing matters
contained in the Prospectus.
 
(t)           Statutes; Contracts.  There are no statutes or regulations
applicable to the Company or contracts or other documents of the Company which
are required to be described in the Registration Statement, the Disclosure
Package or the Prospectus or filed as exhibits to the Registration Statement by
the Securities Act which have not been so described or filed.
 
(u)           Independent Accountants.  BDO Seidman, LLP, who has audited the
financial statements of the Company and the Subsidiaries, is an independent
registered public accounting firm (as defined in Section 2(a)(12) of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”)) with respect to the
Company within the meaning of the Securities Act and the applicable rules and
regulations thereunder adopted by the Commission and the Public Company
Accounting Oversight Board (United States).
 
(v)           Financial Statements.  The financial statements of the Company,
together with the related schedules and notes thereto, set forth or incorporated
by reference in the Registration Statement, the Disclosure Package and the
Prospectus comply in all material respects with the applicable requirements of
the Securities Act and the Exchange Act, as applicable, and present fairly in
all material respects (i) the financial condition of the Company and the
Subsidiaries, taken as a whole, as of the dates indicated and (ii) the
consolidated results of operations, stockholders’ equity and changes in cash
flows of the Company and the Subsidiaries, taken as a whole, for the periods
therein specified; and such financial statements and related schedules and notes
thereto have been prepared in conformity with generally accepted accounting
principles as in effect in the United States, consistently applied throughout
the periods involved (except as otherwise stated therein and subject, in the
case of unaudited financial statements, to the absence of footnotes and normal
year-end adjustments).  There are no other financial statements (historical or
pro forma) that are required to be included in the Registration Statement, the
Disclosure Package and the Prospectus; and the Company and the Subsidiaries do
not have any material liabilities or obligations, direct or contingent
(including any off-balance sheet obligations), not disclosed in the Registration
Statement, the Disclosure Package and the Prospectus; and all disclosures
contained in the Registration Statement, the Disclosure Package and the
Prospectus regarding “non-GAAP financial measures” (as such term is defined by
the rules and regulations of the Commission), if any, comply with Regulation G
of the Exchange Act and Item 10(e) of Regulation S-K of the Commission, to the
extent applicable, and present fairly the information shown therein and the
Company’s basis for using such measures.
 
(w)           Not an Investment Company.  Neither the Company nor any of the
Subsidiaries is or, after giving effect to the offering and sale of the Shares
and the application of the proceeds thereof as described in the Prospectus, will
be required to register as an “investment company” as defined in the Investment
Company Act of 1940, as amended.
 
 
-9-

--------------------------------------------------------------------------------

 

(x)           Good Title to Property.  The Company and each of the Subsidiaries
has good and valid title to all property (whether real or personal) described in
the Registration Statement, the Disclosure Package and the Prospectus as being
owned by each of them, in each case free and clear of all liens, claims,
security interests, other encumbrances or defects except such as are described
in the Registration Statement, the Disclosure Package and the Prospectus or
those that would not, individually or in the aggregate materially and adversely
affect the value of such property and do not materially and adversely interfere
with the use made and proposed to be made of such property by the Company and
the Subsidiaries.  All of the property described in the Registration Statement,
the Disclosure Package and the Prospectus as being held under lease by the
Company or a Subsidiary is held thereby under valid, subsisting and enforceable
leases, without any liens, restrictions, encumbrances or claims, except those
that, individually or in the aggregate, are not material and do not materially
interfere with the use made and proposed to be made of such property by the
Company and the Subsidiaries except as would not have a Material Adverse Effect.
 
(y)           Intellectual Property Rights.  The Company and the Subsidiaries
own, or have obtained valid and enforceable licenses for, or other rights to
use, the inventions, patent applications, patents, trademarks (both registered
and unregistered), tradenames, copyrights, trade secrets and other proprietary
information described in the Registration Statement, the Disclosure Package and
the Prospectus as being owned or licensed by them or which are necessary for the
conduct of their respective businesses (collectively, “Intellectual Property”),
except where the failure to own, license or have such rights would not,
individually or in the aggregate, result in a Material Adverse Effect.  Except
as described in the Registration Statement, the Disclosure Package and the
Prospectus or as would not have a Material Adverse Effect (i) there are no third
parties who have or, to the Company’s knowledge, will be able to establish
rights to any Intellectual Property, except for the ownership rights of the
owners of the Intellectual Property which is licensed to the Company; (ii) to
the Company’s knowledge, there is no infringement by third parties of any
Intellectual Property; (iii) there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others challenging the Company’s
rights in or to, or the validity, enforceability, or scope of, any Intellectual
Property owned by or licensed to the Company, and the Company is unaware of any
facts which could form a reasonable basis for any such claim; (iv) there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by others that the Company or any of the Subsidiaries infringes or
otherwise violates any patent, trademark, copyright, trade secret or other
proprietary rights of others, and the Company is unaware of any facts which
could form a reasonable basis for any such claim; (v) to the Company’s
knowledge, there is no patent or patent application that contains claims that
interfere with the issued or pending claims of any of the Intellectual Property;
and (vi) to the Company’s knowledge, there is no prior art that may render any
patent owned by the Company invalid, nor is there any prior art known to the
Company that may render any patent application owned by the Company
unpatentable.
 
(z)           Taxes.  The Company and each of the Subsidiaries has timely filed
all material federal, state, local and foreign income and franchise tax returns
(or timely filed applicable extensions therefore) that have been required to be
filed and are not in default in the payment of any taxes which were payable
pursuant to said returns or any assessments with respect thereto, other than any
which the Company or any of the Subsidiaries is contesting in good faith and for
which adequate reserves have been provided and reflected in the Company’s
financial statements included in the Registration Statement, the Disclosure
Package and the Prospectus.  Neither the Company nor any of its Subsidiaries has
any tax deficiency that has been or, to the knowledge of the Company, might be
asserted or threatened against it that would result in a Material Adverse
Effect.
 
(aa)          Insurance.  The Company and each of the Subsidiaries maintains
insurance in such amounts and covering such risks as is adequate for the conduct
of its business and the value of its properties and as is customary for
companies engaged in similar businesses in similar industries.  All such
insurance is in effect on the date hereof and will be in effect as of the
Closing Date.  Neither the Company nor any of the Subsidiaries has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.
 
 
-10-

--------------------------------------------------------------------------------

 

(bb)         Accounting Controls.  The Company and each of the Subsidiaries
maintains a system of internal accounting controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorization, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles as in effect in the United States and
to maintain accountability for assets, (iii) access to assets is permitted only
in accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
(cc)          Disclosure Controls.  The Company has established, maintains and
evaluates “disclosure controls and procedures” (as such term is defined in Rule
13a-15(e) and 15d-15(e) under the Exchange Act), which (i) are designed to
ensure that material information relating to the Company is made known to the
Company’s principal executive officer and its principal financial officer by
others within the Company, particularly during the periods in which the periodic
reports required under the Exchange Act are being prepared, (ii) have been
evaluated for effectiveness as of the end of the last fiscal period covered by
the Registration Statement, and (iii) such disclosure controls and procedures
are effective to perform the functions for which they were established. There
are no significant deficiencies or material weaknesses in the design or
operation of internal controls which could adversely affect the Company’s
ability to record, process, summarize, and report financial data to management
and the Board of Directors. The Company is not aware of any fraud, whether or
not material, that involves management or other employees who have a role in the
Company’s internal controls; and since the date of the most recent evaluation of
such disclosure controls and procedures, there have been no significant changes
in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.
 
(dd)         Corrupt Practices.  Neither the Company nor, to the Company’s
knowledge, any other person associated with or acting on behalf of the Company,
including without limitation any director, officer, agent or employee of the
Company or its Subsidiaries has, directly or indirectly, while acting on behalf
of the Company or its Subsidiaries (i) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns from corporate funds, (iii) violated any provision of the Foreign
Corrupt Practices Act of 1977, as amended, or (iv) made any other unlawful
payment.
 
(ee)           No Price Stabilization.  Neither the Company nor any of the
Subsidiaries nor, to the Company’s knowledge, any of their respective officers,
directors, affiliates or controlling persons has taken or will take, directly or
indirectly, any action designed to cause or result in, or which has constituted
or which might reasonably be expected to constitute the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
of the Shares.
 
(ff)           No Undisclosed Relationships.  No relationship, direct or
indirect, exists between or among the Company on the one hand and the directors,
officers, stockholders, customers or suppliers of the Company on the other hand
which is required to be described in the Registration Statement, the Disclosure
Package and the Prospectus which has not been so described. There are no
outstanding loans, advances (except normal advances for business expenses in the
ordinary course of business) or guarantees of indebtedness by the Company to or
for the benefit of any of the officers or directors of the Company or any member
of their respective immediate families, except as disclosed in the Registration
Statement, the Disclosure Package and the Prospectus.
 
 
-11-

--------------------------------------------------------------------------------

 

(gg)         Sarbanes-Oxley Act.  The Company, and to its knowledge, all of the
Company’s directors or officers, in their capacities as such, are in compliance
in all material respects with all applicable effective provisions of the
Sarbanes-Oxley Act and any related rules and regulations promulgated by the
Commission.
 
(hh)         Brokers Fees.  Neither the Company nor any of the Subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement and the engagement letter with the Placement Agents) that would
give rise to a valid claim against the Company or the Subsidiaries or the
Placement Agents for a brokerage commission, finder’s fee or other like payment
in connection with the offering and sale of the Shares.
 
(ii)           Exchange Act Requirements. The Company has filed in a timely
manner (or received an extension and has filed prior to the expiration of such
extension) all reports required to be filed pursuant to Sections 13(a), 13(e),
14 and 15(d) of the Exchange Act during the preceding 12 months.
 
(jj)           FINRA Affiliations.  To the Company’s knowledge, there are no
affiliations or associations between (i) any member of FINRA and (ii) the
Company or any of the Company’s officers, directors or 5% or greater
securityholders or any beneficial owner of the Company’s unregistered equity
securities that were acquired at any time on or after the one hundred eightieth
(180th) day immediately preceding (A) the date the Registration Statement was
initially filed with the Commission and (B) the date the Prospectus was filed
with the Commission, except as set forth in the Registration Statement, the
Disclosure Package and the Prospectus or except as otherwise communicated, in
writing, to the Placement Agents.
 
(kk)          Compliance with Environmental Laws.  The Company and the
Subsidiaries (a) are in compliance with any and all applicable foreign, federal,
state and local laws, orders, rules, regulations, directives, decrees and
judgments relating to the protection of human health and safety, the environment
or hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), (b) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (c) are in compliance with all terms and conditions of
any such permit, license or approval, except where such noncompliance with
Environmental Laws, failure to receive required permits, licenses or other
approvals or failure to comply with the terms and conditions of such permits,
licenses or approvals would not, individually or in the aggregate, result in a
Material Adverse Effect.  There are no costs or liabilities associated with
Environmental Laws (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties) which
would, individually or in the aggregate, result in a Material Adverse Effect.
 
(ll)           No Labor Disputes.  Neither the Company nor any Subsidiary is
engaged in any unfair labor practice; except for matters that would not,
individually or in the aggregate, result in a Material Adverse Effect.  (i)
There is (A) no unfair labor practice complaint pending or, to the Company’s
knowledge, threatened against the Company or any Subsidiary before the National
Labor Relations Board, and no grievance or arbitration proceeding arising out of
or under collective bargaining agreements is pending or, to the Company’s
knowledge, threatened, (B) no strike, labor dispute, slowdown or stoppage
pending or, to the Company’s knowledge, threatened against the Company or any
Subsidiary and (C) to the Company’s knowledge, no union representation dispute
currently existing concerning the employees of the Company or any Subsidiary,
and (ii) to the Company’s knowledge (A) no union organizing activities are
currently taking place concerning the employees of the Company or any
Subsidiary, and (B) there has been no violation of any federal, state, local or
foreign law relating to discrimination in the hiring, promotion or pay of
employees or any applicable wage or hour laws concerning the employees of the
Company or any Subsidiary except as would not have a Material Adverse Effect.
 
 
-12-

--------------------------------------------------------------------------------

 

(mm)        ERISA.  The Company is in compliance in all material respects with
all presently applicable provisions of the Employee Retirement Income Security
Act of 1974, as amended, including the regulations and published interpretations
thereunder (“ERISA”); no “reportable event” (as defined in ERISA) has occurred
with respect to any “pension plan” (as defined in ERISA) for which the Company
would have any liability; the Company has not incurred and does not expect to
incur liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan” or (ii) Sections 412 or 4971 of the Internal
Revenue Code of 1986, as amended, including the regulations and published
interpretations thereunder (the “Code”); and each “pension plan” for which the
Company would have any liability that is intended to be qualified under Section
401(a) of the Code is so qualified in all material respects and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification.
 
(nn)         NASDAQ Global Market; Exchange Act Registration.  The Common Stock
is registered pursuant to Section 12(b) of the Exchange Act and listed on the
NASDAQ Global Market, and the Company has taken no action designed to, or likely
to have the effect of, terminating the registration of the Common Stock under
the Exchange Act or delisting the Common Stock from the NASDAQ Global Market,
nor has the Company received any notification that the Commission or the NASDAQ
Global Market is contemplating terminating such registration or listing. The
Company has complied in all material respects with the applicable requirements
of the NASDAQ Global Market for maintenance of listing of the Common Stock
thereon.
 
(oo)         PFIC Status.  The Company is not, for the taxable year ended
December 31, 2008, and upon consummation of the transactions described hereby
and the application of the proceeds as described in the Registration Statement,
the Disclosure Package and the Prospectus is not expected to become, a Passive
Foreign Investment Company within the meaning of Section 1297 of the Internal
Revenue Code, as amended.
 
(pp)         Statistical or Market-Related Data.  Any statistical,
industry-related and market-related data included or incorporated by reference
in the Registration Statement, the Disclosure Package and the Prospectus, is
based on or derived from sources that the Company reasonably and in good faith
believes to be reliable and accurate in all material respects, and such data
agrees with the sources from which it is derived in all material respects.
 
(qq)          Descriptions of Documents.  The statements set forth in each of
the Registration Statement, the Disclosure Package and the Prospectus describing
the Shares and this Agreement, insofar as they purport to describe the
provisions of the laws and documents referred to therein, are accurate, complete
and fair in all material respects.
 
(rr)           Money Laundering Laws.  The operations of the Company are and
have been conducted at all times in compliance in all material respects with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending, or to the knowledge of the Company,
threatened.
 
 
-13-

--------------------------------------------------------------------------------

 

(ss)           OFAC.  Neither the Company nor any of its Subsidiaries nor, to
the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its Subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity that, to the Company’s knowledge, will use such proceeds, for the
purpose of financing the activities of any person currently subject to any U.S.
sanctions administered by OFAC.
 
(tt)           Lock-Up Agreements.  The Company has obtained for the benefit of
the Placement Agents the agreement, in the form set forth as Exhibit C hereto,
of certain of its stockholders listed on Schedule II hereto (each a “Lock-Up
Agreement” and collectively, the “Lock-Up Agreements”).
 
Any certificate signed by any officer of the Company or a Subsidiary and
delivered to the Placement Agents or to counsel for the Placement Agents in
connection with the offering of the Shares shall be deemed a representation and
warranty by the Company (and not such officer in an individual capacity) to the
Placement Agents as to the matters covered thereby.
 
Section 3.
Covenants.

 
The Company covenants and agrees with the Placement Agents as follows:
 
(a)             Reporting Obligations; Exchange Act Compliance.  The Company
will (i) file the Preliminary Prospectus, if any, and the Prospectus with the
Commission within the time periods specified by Rule 424(b) and Rules 430A, 430B
and 430C, as applicable, under the Securities Act, (ii) file any Issuer Free
Writing Prospectus to the extent required by Rule 433 under the Securities Act,
if applicable, (iii) file promptly all reports required to be filed by the
Company with the Commission pursuant to Section 13(a), 13(c) or 15(d) of the
Exchange Act subsequent to the date of the Prospectus and during such period as
the Prospectus would be required by law to be delivered  (whether physically or
through compliance with Rule 172 under the Securities Act or any similar rule)
(the “Prospectus Delivery Period”), and (iv) furnish copies of each Issuer Free
Writing Prospectus, if any, (to the extent not previously delivered) to the
Placement Agents prior to 11:00 a.m. Eastern time, on the second business day
next succeeding the date of this Agreement in such quantities as the Placement
Agents shall reasonably request.
 
(b)             Abbreviated Registration Statement.  If the Company elects to
rely upon Rule 462(b) under the Securities Act, the Company shall file a
registration statement under Rule 462(b) with the Commission in compliance with
Rule 462(b) by 8:00 a.m., Eastern time, on the business day next succeeding the
date of this Agreement, and the Company shall at the time of filing either pay
to the Commission the filing fee for such Rule 462(b) registration statement or
give irrevocable instructions for the payment of such fee pursuant to the Rules
and Regulations.
 
(c)             Amendments or Supplements.  The Company will not, during the
Prospectus Delivery Period in connection with the Offering contemplated by this
Agreement, file any amendment or supplement to the Registration Statement or the
Prospectus unless a copy thereof shall first have been submitted to the
Placement Agents within a reasonable period of time prior to the filing thereof
and the Placement Agents shall not have reasonably objected thereto in good
faith.
 

 
-14-

--------------------------------------------------------------------------------

 

(d)            Free Writing Prospectuses.  The Company will (i) not make any
offer relating to the Shares that would constitute an “issuer free writing
prospectus” (as defined in Rule 433) or that would otherwise constitute a “free
writing prospectus” (as defined in Rule 405 under the Securities Act) required
to be filed by the Company with the Commission under Rule 433 under the
Securities Act in connection with the sale of the Shares unless the Placement
Agents approve its use in writing prior to first use (each, a “Permitted Free
Writing Prospectus”); provided that the prior written consent of the Placement
Agents hereto shall be deemed to have been given in respect of the Issuer Free
Writing Prospectus(es) included in Schedule I hereto, (ii) treat each Permitted
Free Writing Prospectus as an Issuer Free Writing Prospectus, (iii) comply with
the requirements of Rules 164 and 433 under the Securities Act applicable to any
Issuer Free Writing Prospectus, including the requirements relating to timely
filing with the Commission, legending and record keeping and (iv) not take any
action that would result in the Placement Agents or the Company being required
to file with the Commission pursuant to Rule 433(d) under the Securities Act a
free writing prospectus prepared by or on behalf of such Placement Agents that
such Placement Agents otherwise would not have been required to file thereunder.
The Company will satisfy the conditions in Rule 433 under the Securities Act to
avoid a requirement to file with the Commission any electronic road show.
 
(e)            Notice to Placement Agents.  The Company will notify the
Placement Agents promptly, and will, if requested, confirm such notification in
writing: (i) of the receipt of any comments of, or requests for additional
information from, the Commission relating, directly or indirectly, to the sale
of the Shares; (ii) of the time and date of any filing of any post-effective
amendment to the Registration Statement or any amendment or supplement to the
Disclosure Package or the Prospectus relating, directly or indirectly, to the
sale of the Shares; (iii) of the time and date when any post-effective amendment
to the Registration Statement becomes effective; (iv) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement, or any post-effective amendment thereto or any order preventing or
suspending the use of any prospectus included in the Disclosure Package, the
Prospectus or any Issuer Free Writing Prospectus, or the initiation of any
proceedings for that purpose or the threat thereof; (v) of receipt by the
Company of any notification with respect to any suspension or the approval of
the Shares from any securities exchange upon which they are listed for trading
or included or designated for quotation, or the initiation or threatening of any
proceeding for such purpose.  The Company will use its reasonable best efforts
to prevent the issuance or invocation of any such stop order or suspension by
the Commission and, if any such stop order or suspension is so issued or
invoked, to obtain as soon as possible the withdrawal or removal thereof.
 
(f)             Filing of Amendments or Supplements. If, during the Prospectus
Delivery Period, any event shall occur or condition exist as a result of which
it is necessary to amend or supplement the Prospectus (or, if the Prospectus is
not yet available to prospective purchasers, the Disclosure Package) in order to
make the statements therein, in the light of the circumstances when the
Prospectus (or, if the Prospectus is not yet available to prospective
purchasers, the Disclosure Package) is delivered to an Investor, not misleading,
or if, in the opinion of counsel for the Placement Agents, it is necessary to
amend or supplement the Prospectus (or, if the Prospectus is not yet available
to prospective purchasers, the Disclosure Package) to comply with applicable
law, forthwith to prepare, file with the Commission and furnish, at its own
expense, to the Placement Agents, either amendments or supplements to the
Prospectus (or, if the Prospectus is not yet available to prospective
purchasers, the Disclosure Package) so that the statements in the Prospectus
(or, if the Prospectus is not yet available to prospective purchasers, the
Disclosure Package) as so amended or supplemented will not, in the light of the
circumstances when the Prospectus (or, if the Prospectus is not yet available to
prospective purchasers, the Disclosure Package) is delivered to an Investor, be
misleading or so that the Prospectus (or, if the Prospectus is not yet available
to prospective purchasers, the Disclosure Package), as amended or supplemented,
will comply with law. If at any time following issuance of an Issuer Free
Writing Prospectus there occurred or occurs an event or development as a result
of which such Issuer Free Writing Prospectus conflicted or would conflict with
the information contained in the Registration Statement relating to the Shares
or included or would include an untrue statement of a material fact or omitted
or would omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances prevailing at that subsequent time,
not misleading, the Company promptly will notify the Placement Agents and will
promptly amend or supplement, at its own expense, such Issuer Free Writing
Prospectus to eliminate or correct such conflict, untrue statement or omission.
 

 
-15-

--------------------------------------------------------------------------------

 

(g)            Delivery of Copies.  The Company will deliver promptly to the
Placement Agents and their counsel such number of the following documents as the
Placement Agents shall reasonably request:  (i) conformed copies of the
Registration Statement as originally filed with the Commission and each
amendment thereto (in each case excluding exhibits), (ii) copies of any
Preliminary Prospectus or Issuer Free Writing Prospectus, (iii) during the
Prospectus Delivery Period, copies of the Prospectus (or any amendments or
supplements thereto); (iii) any document incorporated by reference in the
Prospectus (other than any such document that is filed with the Commission
electronically via EDGAR or any successor system) and (iv) all correspondence to
and from, and all documents issued to and by, the Commission in connection with
the registration of the Shares under the Securities Act.
 
(h)            Earnings Statement.  As soon as practicable, but in any event not
later than 15 months after the end of the Company’s current fiscal quarter, the
Company will make generally available to holders of its securities an earnings
statement of the Company (which need not be audited) that will satisfy the
provisions of Section 11(a) and Rule 158 of the Securities Act.
 
(i)             Use of Proceeds.  The Company will apply the net proceeds from
the sale of the Shares in the manner set forth in the Registration Statement,
Disclosure Package and the Prospectus under the heading “Use of Proceeds”.
 
(j)             Public Communications.  Prior to the Closing Date, the Company
will not issue any press release or other communication directly or indirectly
or hold any press conference with respect to the Company, its condition,
financial or otherwise, or the earnings, business, operations or prospects of
any of them, or the offering of the Shares, without the prior written consent of
the Placement Agents, unless in the reasonable judgment of the Company and its
counsel, and after notification to the Placement Agents, such press release or
communication is required by law, in which case the Company shall use its
reasonable best efforts to allow the Placement Agents reasonable time to comment
on such release or other communication in advance of such issuance.
 
(k)             Lock-Up Period.  For a period of 90 days after the date hereof
(the “Lock-Up Period”), the Company will not directly or indirectly, (1) offer
to sell, hypothecate, pledge, announce the intention to sell, sell, contract to
sell, sell any option or contract to purchase (to the extent such option or
contract to purchase is exercisable within one year from the Closing Date),
purchase any option or contract to sell, grant any option, right or warrant to
purchase or otherwise transfer or dispose of, directly or indirectly, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Exchange Act, with
respect to, any shares of Common Stock, or any securities convertible into or
exercisable or exchangeable for shares of Common Stock, (2) file or cause to
become effective a registration statement under the Securities Act relating to
the offer and sale of any shares of Common Stock or securities convertible into
or exercisable or exchangeable for shares of Common Stock, or (3) enter into any
swap or other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the Common Stock, whether any such transaction
described in clauses (1), (2) or (3) above is to be settled by delivery of
shares of Common Stock or such other securities, in cash or otherwise, without
the prior written consent of the Placement Agents (which consent may be withheld
in their sole discretion), other than (i) the Shares to be sold hereunder, (ii)
the issuance of stock options or shares of restricted stock to employees,
directors and consultants pursuant to the Company’s (A) 1996 Stock Option Plan
for Employees of Merge Healthcare Incorporated dated May 13, 1996, as amended
and restated in its entirety as of September 1, 2003, (B) 1998 Stock Option Plan
for Directors, (C) 2000 Employee Stock Purchase Plan, and (D) 2005 Equity
Incentive Plan, (iii) issuances of shares of Common Stock upon the exercise of
options or warrants disclosed as outstanding in the Disclosure Package and the
Prospectus or upon the conversion or exchange of convertible or exchangeable
securities disclosed as outstanding in the Disclosure Package and the
Prospectus, (iv) the issuance by the Company of any shares of Common Stock as
consideration for mergers, acquisitions, other business combinations, or
strategic alliances, occurring after the date of this Agreement; provided that
each recipient of shares pursuant to this clause (iv) agrees that all such
shares remain subject to restrictions substantially similar to those contained
in this subsection 3(k), or (v) the purchase or sale of the Company’s securities
pursuant to a plan, contract or instruction that satisfies all of the
requirements of Rule 10b5-1(c)(1)(i)(B) that was in effect prior to the date
hereof.  Notwithstanding the foregoing, for the purpose of allowing the
Placement Agents to comply with FINRA Rule 2711(f)(4), if (1) during the last 17
days of the Lock-Up Period, the Company releases earnings results or publicly
announces other material news or a material event relating to the Company occurs
or (2) prior to the expiration of the Lock-Up Period, the Company announces that
it will release earnings results during the 16 day period beginning on the last
day of the Lock-Up Period, then in each case the Lock-Up Period will be extended
until the expiration of the 18 day period beginning on the date of release of
the earnings results or the public announcement regarding the material news or
the occurrence of the material event, as applicable, unless the Placement Agents
waive, in writing, such extension.  The Placement Agents agree to waive such
extension if the provisions of FINRA Rule 2711(f)(4) are not applicable to the
Offering. The Company agrees not to accelerate the vesting of any option or
warrant or the lapse of any repurchase right prior to the expiration of the
Lock-Up Period.
 

 
-16-

--------------------------------------------------------------------------------

 

(l)             Stabilization.  The Company will not take directly or indirectly
any action designed, or that might reasonably be expected to cause or result in,
or that will constitute, stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Shares.
 
(m)           Transfer Agent.  The Company shall engage and maintain, at its
expense, a transfer agent and, if necessary under the jurisdiction of
incorporation of the Company, a registrar for the Shares.
 
(n)            Investment Company Act.  The Company shall not invest, or
otherwise use the proceeds received by the Company from its sale of the Shares
in such a manner as would require the Company to register as an investment
company under the Investment Company Act.
 
(o)            Sarbanes-Oxley Act.  The Company will comply with all effective
applicable provisions of the Sarbanes Oxley Act.
 
(p)            Periodic Reports.  The Company will file with the Commission such
periodic and special reports as required by the Exchange Act.
 
(q)            NASDAQ Global Market.  The Company will use its reasonable best
efforts to obtain approval for, and maintain the listing of the Shares on the
NASDAQ Global Market for so long as the Common Stock is listed thereon.
 
Section 4.
Costs and Expenses.

 
The Company, whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, will pay all costs and expenses
incident to the performance of its obligations under this Agreement and in
connection with the transactions contemplated hereby, including but not limited
to costs and expenses of or relating to (i) the preparation, printing, filing,
delivery and shipping of the Registration Statement, any Issuer Free Writing
Prospectus, the Disclosure Package and the Prospectus, and any amendment or
supplement to any of the foregoing and the printing and furnishing of copies of
each thereof to the Placement Agents and dealers (including costs of mailing and
shipment), (ii) the registration, issue, sale and delivery of the Shares
including any stock or transfer taxes and stamp or similar duties payable upon
the sale, issuance or delivery of the Shares and the printing, delivery,
shipping of the certificates representing the Shares, (iii) the fees and
expenses of any transfer agent or registrar for the Shares, (iv) the filing fees
required to be paid by the Company with FINRA (including all COBRADesk fees),
(v) fees, disbursements and other charges of counsel to the Company (vi) listing
fees, if any, for the listing or quotation of the Shares on the NASDAQ Global
Market, (vii) fees and disbursements of the Company’s auditors incurred in
delivering the letters described in Sections 5(i), (j) and (k) hereof, and
(viii) the costs and expenses of the Company in connection with the marketing of
the Offering and the sale of the Shares to prospective investors including, but
not limited to, those related to any presentations or meetings undertaken in
connection therewith including, without limitation, expenses associated with the
production of road show slides and graphics, fees and expenses of any
consultants (other than the Placement Agents) engaged by the Company in
connection with the road show presentations, travel, lodging and other expenses
incurred by the officers of the Company and any such consultants, and the cost
of any aircraft or other transportation chartered by the Company in connection
with the road show.

 
-17-

--------------------------------------------------------------------------------

 

If the Offering is consummated, the Company shall reimburse the Placement Agents
for all reasonable out-of-pocket expenses incurred by the Placement Agents in
connection with the Offering, including, but not limited to (i) the fees and
disbursements of counsel to the Placement Agents and (ii) travel, lodging, and
other road show expenses, mailing, printing and reproduction expenses, and any
expenses incurred by the Placement Agents in conducting due diligence of the
Company.  Notwithstanding the foregoing, the expenses of the Placement Agents
which the Company shall be obligated to reimburse hereunder shall not exceed the
lesser of (i) an amount equal to $150,000 in the aggregate or (ii) 8% of the
gross proceeds received by the Company from the sale of the Shares, less the
Placement Fee.  It is understood that except as provided in this Section 4,
Section 6 and Section 8(b), the Placement Agents shall pay all of their own
expenses.
 
Section 5.
Conditions of Placement Agents’ Obligations.

 
The obligations of the Placement Agents hereunder are subject to the following
conditions:
 
(a)           Filings with the Commission.  The Prospectus shall have been filed
with the Commission pursuant to Rule 424(b) under the Securities Act at or
before 5:30 p.m., Eastern time, on the second full business day after the date
of this Agreement (or such earlier time as may be required under the Securities
Act).
 
(b)           Abbreviated Registration Statement.  If the Company has elected to
rely upon Rule 462(b), the registration statement filed under Rule 462(b) shall
have become effective under the Securities Act by 8:00 a.m., Eastern time, on
the business day next succeeding the date of this Agreement.
 
(c)           No Stop Orders.  Prior to the Closing: (i) no stop order
suspending the effectiveness of the Registration Statement shall have been
issued under the Securities Act and no proceedings initiated under Section 8(d)
or 8(e) of the Securities Act for that purpose shall be pending or threatened by
the Commission, and (ii) any request for additional information on the part of
the Commission (to be included in the Registration Statement, the Disclosure
Package, the Prospectus or any Issuer Free Writing Prospectus or otherwise)
shall have been complied with to the reasonable satisfaction of the Placement
Agents.
 
 
-18-

--------------------------------------------------------------------------------

 

(d)           Action Preventing Issuance.  No action shall have been taken and
no statute, rule, regulation or order shall have been enacted, adopted or issued
by any governmental agency or body which would, as of the Closing Date, prevent
the issuance or sale of the Shares; and no injunction, restraining order or
order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Shares.
 
(e)           Objection of Placement Agents.  No prospectus or amendment or
supplement to the Registration Statement shall have been filed to which the
Placement Agents shall have objected in writing, which objection shall not be
unreasonable.  The Placement Agents shall not have advised the Company that the
Registration Statement, the Disclosure Package or the Prospectus, or any
amendment thereof or supplement thereto, or any Issuer Free Writing Prospectus
contains an untrue statement of fact which, in their opinion, is material, or
omits to state a fact which, in their opinion, is material and is required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.
 
(f)           No Material Adverse Change.  (i)  Prior to the Closing, there
shall not have occurred any change, or any development involving a prospective
change, in the business, operations, prospects, properties, financial condition
or results of operations of the Company and the Subsidiaries, taken as a whole,
from that set forth in the Disclosure Package and the Prospectus that, in the
Placement Agents’ judgment, is material and adverse and that makes it, in the
Placement Agents’ judgment, impracticable to market the Shares on the terms and
in the manner contemplated in the Disclosure Package.
 
(ii)  There shall not have occurred any of the following:  (i) a suspension or
material limitation in trading in securities generally on the New York Stock
Exchange, the NASDAQ Stock Market, the NASDAQ Global Select Market, the NASDAQ
Global Market, the NASDAQ Capital Market, the NYSE Amex or the over the counter
market or the establishing on such exchanges or markets by the SEC or by such
exchanges or markets of minimum or maximum prices that are not in force and
effect on the date hereof; (ii) a suspension or material limitation in trading
in the Company’s securities on the NASDAQ Global Market or any other exchange or
market or the establishing on any such market or exchange by the SEC or by such
market of minimum or maximum prices that are not in force and effect on the date
hereof; (iii) a general moratorium on commercial banking activities declared by
either federal or any state authorities; (iv) the outbreak or escalation of
hostilities involving the United States or the declaration by the United States
of a national emergency or war, which in the Placement Agents’ judgment makes it
impracticable or inadvisable to proceed with the public offering or the delivery
of the Shares in the manner contemplated in the Prospectus; or (v) any calamity
or crisis, change in national, international or world affairs, act of God,
change in the international or domestic markets, or change in the existing
financial, political or economic conditions in the United States or elsewhere,
that in the Placement Agents’ judgment makes it impracticable or inadvisable to
proceed with the public offering or the delivery of the Shares in the manner
contemplated in each of the Disclosure Package and the Prospectus.
 
(g)           Representations and Warranties.  Each of the representations and
warranties of the Company contained herein shall be true and correct in all
material respects when made and on and as of the Closing Date, as if made on
such date (except that those representations and warranties that address matters
only as of a particular date shall remain true and correct in all material
respects as of such date), and all covenants and agreements herein contained to
be performed on the part of the Company and all conditions herein contained to
be fulfilled or complied with by the Company at or prior to the Closing Date
shall have been duly performed, fulfilled or complied with.
 
 
-19-

--------------------------------------------------------------------------------

 

(h)           Lock-Up Agreements.  The Placement Agents shall have received each
of the signed Lock-Up Agreements referred to in Section 2(tt) hereof and each
such Lock-Up Agreement shall be in full force and effect as of the Closing Date.
 
(i)           Opinion of Outside Counsel to the Company.  The Placement Agents
shall have received from McDermott, Will & Emery LLP, counsel to the Company,
such counsel’s written opinion, addressed to the Placement Agents and dated the
Closing Date, in form and substance reasonably satisfactory to the Placement
Agents.
 
(j)           Opinion of General Counsel of the Company.  The Placement Agents
shall have received from Ann Mayberry-French, Esq., Vice President and General
Counsel of the Company, a written opinion, addressed to the Placement Agents and
dated the Closing Date, in form and substance reasonably satisfactory to the
Placement Agents.
 
(k)           The Placement Agents shall have received from BDO Seidman, LLP
letters dated, respectively, the date of the Prospectus and the Closing Date,
and addressed to the Placement Agents in customary forms reasonably satisfactory
to the Placement Agents, which letters shall cover, without limitation, the
various financial disclosures contained in the Registration Statement, the
Prospectus and the Permitted Free Writing Prospectuses relating to the Company,
if any.
 
(l)           The Placement Agents shall have received from Voldal Wortelle &
Co., P.S. letters dated, respectively, the date of the Prospectus and the
Closing Date, and addressed to the Placement Agents in customary forms
reasonably satisfactory to the Placement Agents, which letters shall cover,
without limitation, the various financial disclosures contained in the
Registration Statement, the Prospectus and the Permitted Free Writing
Prospectuses relating to Confirma, Inc., if any.
 
(m)           The Placement Agents shall have received from Ernst & Young LLP
letters dated, respectively, the date of the Prospectus and the Closing Date,
and addressed to the Placement Agents in customary forms reasonably satisfactory
to the Placement Agents, which letters shall cover, without limitation, the
various financial disclosures contained in the Registration Statement, the
Prospectus and the Permitted Free Writing Prospectuses relating to etrials
Worldwide, Inc., if any.
 
(n)           Officer’s Certificate.  The Placement Agents shall have received
on the Closing Date a certificate, addressed to the Placement Agents and dated
the Closing Date, of the chief executive or chief operating officer and the
chief financial officer or chief accounting officer of the Company to the effect
that:
 
(i)           each of the representations, warranties and agreements of the
Company in this Agreement were true and correct in all material respects when
originally made and are true and correct in all material respects as of the Time
of Sale and the Closing Date (except that those representations and warranties
that address matters only as of a particular date shall remain true and correct
in all material respects as of such date); and the Company has complied with all
agreements and satisfied all the conditions on its part required under this
Agreement to be performed or satisfied at or prior to the Closing Date;
 
(ii)           subsequent to the respective dates as of which information is
given in the Disclosure Package, there has not been (A) a material adverse
change or any development involving a prospective material adverse change in the
general affairs, business, properties, management, financial condition or
results of operations of the Company and the Subsidiaries taken as a whole, (B)
any transaction that is material to the Company and the Subsidiaries taken as a
whole, except transactions entered into in the ordinary course of business, (C)
any obligation, direct or contingent, that is material to the Company and the
Subsidiaries taken as a whole, incurred by the Company or the Subsidiaries,
except obligations incurred in the ordinary course of business, (D) except as
disclosed in the Disclosure Package and in the Prospectus, any change in the
capital stock (other than a change in the number of outstanding shares of Common
Stock due to the issuance of shares upon the exercise of outstanding options or
warrants) or any material change in the short term or long term indebtedness of
the Company or any of the Subsidiaries taken as a whole, (E) any dividend or
distribution of any kind declared, paid or made on the capital stock of the
Company or any of the Subsidiaries or (F) any loss or damage (whether or not
insured) to the property of the Company or any of its Subsidiaries which has
been sustained or will have been sustained which has had or is reasonably likely
to result in a Material Adverse Effect;
 
 
-20-

--------------------------------------------------------------------------------

 

(iii)           no stop order suspending the effectiveness of the Registration
Statement or any part thereof or any amendment thereof or the qualification of
the Shares for offering or sale, nor suspending or preventing the use of the
Disclosure Package, the Prospectus or any Issuer Free Writing Prospectus shall
have been issued, and no proceedings for that purpose shall be pending or to
their knowledge, threatened by the Commission or any state or regulatory body;
and
 
(iv)           the signers of said certificate have reviewed the Registration
Statement, the Disclosure Package and the Prospectus, and any amendments thereof
or supplements thereto (and any documents filed under the Exchange Act and
deemed to be incorporated by reference into the Disclosure Package and the
Prospectus), and (A) (i) each part of the Registration Statement and any
amendment thereof do not and did not contain when the Registration Statement (or
such amendment) became effective, any untrue statement of a material fact or
omit to state, and did not omit to state when the Registration Statement (or
such amendment) became effective, any material fact required to be stated
therein or necessary to make the statements therein not misleading and (ii) as
of the Time of Sale, neither the Disclosure Package nor any individual Issuer
Limited Use Free Writing Prospectus, when considered together with the
Disclosure Package, contained any untrue statement of material fact or omits to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading and (iii) the
Prospectus, as amended or supplemented, does not and did not contain, as of its
issue date and as of the Closing Date, any untrue statement of material fact or
omit to state and did not omit to state as of such date, a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and (B) since the Time of Sale, there has
occurred no event required to be set forth in an amendment or supplement to the
Registration Statement, the Disclosure Package or the Prospectus which has not
been so set forth and there has been no document required to be filed under the
Exchange Act that upon such filing would be deemed to be incorporated by
reference in to the Disclosure Package and into the Prospectus that has not been
so filed.
 
(o)           Secretary’s Certificate.  On the Closing Date, the Company shall
have furnished to the Placement Agents a Secretary’s Certificate of the Company.
 
(p)           Company Corporate Documents.  On the Closing Date, the Company
shall have delivered to the Placement Agents a certificate evidencing the
incorporation and good standing of the Company in the state of Delaware issued
by the Secretary of State of the state of Delaware, dated as of a date within
three (3) calendar days of the Closing Date, as well as written bring-down
confirmation from a reputable corporate service agency, dated as of the Closing
Date, as to the good standing of the Company on the Closing Date.
 

 
-21-

--------------------------------------------------------------------------------

 

(q)           Subsidiary Corporate Documents.  On the Closing Date, the Company
shall have delivered to the Placement Agents a short-form good standing
certificate evidencing the incorporation or formation, as the case may be, and
good standing of each of the Significant Subsidiaries in their respective state
(or country) of incorporation or formation, as the case may be, issued by the
Secretary of State of such state of incorporation or formation (or comparable
authority), as the case may be, dated as of a date within three (3) calendar
days of the Closing Date.
 
(r)           Certified Charter.  On the Closing Date, the Company shall have
delivered to the Placement Agents a certified copy of the Certificate of
Incorporation of the Company as certified by the Secretary of State of the state
of Delaware as of a date within three (3) calendar days of the Closing Date.
 
(s)           Other Filings with the Commission.  The Company shall have
prepared and filed with the Commission a Current Report on Form 8-K with respect
to the transactions contemplated hereby, including as an exhibit thereto this
Agreement and any other documents relating thereto.
 
(t)           No FINRA Objection.  FINRA shall not have raised any objection
with respect to the fairness and reasonableness of the placement agency terms
and arrangements relating to the issuance and sale of the Shares; provided that
if any such objection is raised, the Company and the Placement Agents shall
negotiate promptly and in good faith appropriate modifications to such placement
agency terms and arrangements in order to satisfy such objections.
 
(u)           NASDAQ Global Market.  An application shall have been filed with
the NASDAQ Global Market to list the Shares on the NASDAQ Global Market, and the
Company shall not have received notification from the NASDAQ Global Market that
the Shares will not be approved for listing on the NASDAQ Global Market.
 
(v)           Additional Documents.  Prior to the Closing Date, the Company
shall have furnished to the Placement Agents such further information,
certificates or documents as the Placement Agents shall have reasonably
requested for the purpose of enabling them to pass upon the issuance and sale of
the Shares as contemplated herein, or in order to evidence the accuracy of any
of the representations and warranties, or the satisfaction of any of the
conditions or agreements, herein contained.
 
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agents.


If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agents by notice to the Company at any time prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 4, Section 6 and Section 8 shall at all times be
effective and shall survive such termination.


Section 6.
Indemnification and Contribution.

 
(a)           Indemnification of the Placement Agents.  The Company agrees to
indemnify, defend and hold harmless each of the Placement Agents, its respective
directors, officers, employees, agents, affiliates and each person, if any, who
controls such Placement Agent within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, and the successors and assigns
of all of the foregoing persons, from and against any loss, damage, claim or
liability, which, jointly or severally, such Placement Agent or any such person
may become subject under the Securities Act, the Exchange Act, or other federal
or state statutory law or regulation, the common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of the Company), insofar as such loss, damage, claim or liability (or
actions in respect thereof as contemplated below) arises out of or is based
upon: (i) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, or any amendment thereto or the
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading; (ii) any
untrue statement or alleged untrue statement of a material fact contained in any
Preliminary Prospectus, any Issuer Free Writing Prospectus or the Prospectus (or
any amendment or supplement thereto), or the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements made therein, in light of the circumstances under which they were
made, not misleading; and, in the case of (i) and (ii) above, to reimburse such
Placement Agent and each such controlling person for any and all reasonable
expenses (including reasonable fees and disbursements of counsel) as such
expenses are incurred by such Placement Agent or such controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action; provided, however, that
the foregoing indemnity shall not apply to any loss, claim, damage, liability or
expense to the extent, but only to the extent, it arises out of or is based upon
any untrue statement or alleged untrue statement of a material fact contained in
or omitted from, and in conformity with information concerning such Placement
Agent furnished in writing by or on behalf of such Placement Agent to the
Company expressly for use therein, which information the parties hereto agree is
limited to the Placement Agent Information (as defined in Section 7), (iii) any
untrue statement or alleged untrue statement made by the Company in Section 3
hereof or the failure by the Company to perform when and as required any
agreement or covenant contained herein or (iv) any untrue statement or alleged
untrue statement of any material fact contained in any audio or visual materials
provided to Investors by or with the approval of the Company or based upon
written information furnished by or on behalf of the Company with its approval
including, without limitation, slides, videos, films or tape recordings used in
any road show or investor presentations made to investors by the Company
(whether in person or electronically) or in connection with the marketing of the
Shares.
 
 
-22-

--------------------------------------------------------------------------------

 

(b)           Indemnification of the Company.  Each Placement Agent, severally
and not jointly, will indemnify, defend and hold harmless the Company, its
directors and officers, and any person, if any, who controls the Company within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act, and the successors and assigns of all of the foregoing persons,
from and against any loss, claim, damage, liability or expense, as incurred to
which, jointly or severally, the Company or any such person may become subject
under the Securities Act, the Exchange Act, or other federal or state statutory
law or regulation, the common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of such
Placement Agent), insofar as such loss, claim, damage, liability or expense (or
actions in respect thereof as contemplated below) arises out of or is based
upon: (i) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, or any amendment thereto, or the
omission or alleged omission therefrom to state a material fact required to be
stated therein or necessary to make the statements therein not misleading; (ii)
any untrue statement or alleged untrue statement of a material fact contained in
any Preliminary Prospectus, any Issuer Free Writing Prospectus or the Prospectus
(or any amendment or supplement thereto), or the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements made therein, in light of the circumstances under which they were
made, not misleading, in the case of each of (i) and (ii) above, to the extent
but only to the extent, that such untrue statement or alleged untrue statement
or omission or alleged omission was made in the Registration Statement, any
Preliminary Prospectus, Issuer Free Writing Prospectus or the Prospectus (or any
amendment or supplement thereto) in reliance upon and in conformity with
information concerning such Placement Agent furnished in writing by or on behalf
of such Placement Agent to the Company expressly for use therein and to
reimburse the Company, or any such director, officer or controlling person for
any legal and other expense reasonably incurred by the Company, or any such
director, officer or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, that the parties hereto hereby agree
that such written information provided by the Placement Agents consists solely
of the Placement Agent Information.  Notwithstanding the provisions of this
Section 6(b), in no event shall any indemnity by any Placement Agent under this
Section 6(b) exceed its pro rata share of the Placement Fee.
 
 
-23-

--------------------------------------------------------------------------------

 

(c)           Notice and Procedures.  If any action, suit or proceeding (each, a
“Proceeding”) is brought against a person (an “indemnified party”) in respect of
which indemnity may be sought against the Company or any Placement Agent (as
applicable, the “indemnifying party”) pursuant to subsection (a) or (b),
respectively, of this Section 6, such indemnified party shall promptly notify
such indemnifying party in writing of the institution of such Proceeding and
such indemnifying party shall assume the defense of such Proceeding, including
the employment of counsel reasonably satisfactory to such indemnified party and
payment of all fees and expenses; provided, however, that the omission to so
notify such indemnifying party shall not relieve such indemnifying party from
any liability which such indemnifying party may have to any indemnified party or
otherwise, except to the extent the indemnifying party does not otherwise learn
of the Proceeding and such failure results in the forfeiture by the indemnifying
party of substantial rights or defenses. The indemnified party or parties shall
have the right to employ its or their own counsel in any such case, but the fees
and expenses of such counsel shall be at the expense of such indemnified party
or parties unless (i) the employment of such counsel shall have been authorized
in writing by the indemnifying party in connection with the defense of such
Proceeding, (ii) the indemnifying party shall not have, within a reasonable
period of time in light of the circumstances, employed counsel to defend such
Proceeding or (iii) such indemnified party or parties shall have reasonably
concluded that there may be defenses available to it or them which are different
from, additional to or in conflict with those available to such indemnifying
party, in any of which events such reasonable fees and expenses shall be borne
by such indemnifying party and paid as incurred (it being understood, however,
that such indemnifying party shall not be liable for the expenses of more than
one separate counsel (in addition to any local counsel) in any one Proceeding or
series of related Proceedings in the same jurisdiction representing the
indemnified parties who are parties to such Proceeding). An indemnifying party
shall not be liable for any settlement of any Proceeding (including by consent
to the entry of any judgment) effected without its written consent but, if
settled with its written consent or if there be a final judgment for the
plaintiff, such indemnifying party agrees to indemnify and hold harmless the
indemnified party or parties from and against any loss or liability by reason of
such settlement or judgment. Notwithstanding the foregoing sentence, if at any
time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel (which fees and
expenses shall be reasonably documented) as contemplated by the second sentence
of this Section 6(c), then the indemnifying party agrees that it shall be liable
for any settlement of any Proceeding effected without its written consent if (i)
such settlement is entered into more than 90 days after receipt by such
indemnifying party of the aforesaid request, (ii) such indemnifying party shall
not have fully reimbursed the indemnified party in accordance with such request
prior to the date of such settlement and (iii) such indemnified party shall have
given the indemnifying party at least 30 days’ prior notice of its intention to
settle. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement, compromise or consent to the entry of
judgment in any pending or threatened Proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such Proceeding and does not include an admission
of fault or culpability or a failure to act by or on behalf of such indemnified
party.
 
 
-24-

--------------------------------------------------------------------------------

 

(d)           Contribution.  If the indemnification provided for in this Section
6 is unavailable to an indemnified party under subsections (a) or (b) of this
Section 6 or insufficient to hold an indemnified party harmless in respect of
any losses, claims, damages, liabilities or expenses referred to therein, then
each applicable indemnifying party shall, in lieu of indemnifying such
indemnified party, contribute to the amount paid or payable by such indemnified
party as a result of the losses, claims, damages, liabilities or expenses
referred to in subsection (a) or (b) above, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the Placement Agents on the other from the offering of the Shares or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the indemnifying party or parties on the one hand and the indemnified party or
parties on the other hand in connection with the statements or omissions that
resulted in such losses, claims, damages, liabilities or expenses, as well as
any other relevant equitable considerations.  The relative benefits received by
the Company on the one hand and the Placement Agents on the other hand shall be
deemed to be in the same respective proportions as the total net proceeds from
the offering of the Shares (before deducting expenses) received by the Company
and the Placement Fee received by the Placement Agents, in each case as set
forth on the cover of the Prospectus, bear to the aggregate public offering
price of the Shares.  The relative fault of the Company on the one hand and the
Placement Agents on the other hand shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company, on the one hand, or by the Placement
Agents, on the other hand, and the parties’ relevant intent, knowledge, access
to information and opportunity to correct or prevent such untrue statement or
omission.  The Company and the Placement Agents agree that it would not be just
and equitable if contribution pursuant to this subsection (d) were to be
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in the first
sentence of this Section 6(d).  The amount paid or payable by an indemnified
party as a result of the losses, claims, damages or liabilities referred to in
the first sentence of this Section 6(d) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending against any action or claim which is the subject of
this Section 6(d).  Notwithstanding the provisions of this Section 6(d), no
Placement Agent shall be required to contribute any amount in excess of its pro
rata share of the Placement Fee less the amount of any damages which such
Placement Agent has otherwise paid or become liable to pay by reason of such
untrue statement or alleged untrue statement or omission or alleged
omission.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.  The
Placement Agents’ obligations to contribute as provided in this Section 6(b) are
several and not joint.
 
(e)           Representations and Agreements to Survive Delivery.  The
obligations of the Company under this Section 6 shall be in addition to any
liability which the Company may otherwise have.  The indemnity and contribution
agreements of the parties contained in this Section 6 and the covenants,
warranties and representations of the Company contained in this Agreement shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of any Placement
Agent, any person who controls any Placement Agent within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act or any
affiliate of any Placement Agent, or by or on behalf of the Company, its
directors or officers or any person who controls the Company within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act,
and (iii) the issuance and delivery of the Shares. The Company and each of the
Placement Agents agree promptly to notify each other of the commencement of any
Proceeding against it and, in the case of the Company, against any of the
Company’s officers or directors in connection with the issuance and sale of the
Shares, or in connection with the Registration Statement, the Disclosure Package
or the Prospectus.
 
 
-25-

--------------------------------------------------------------------------------

 

Section 7.
Information Furnished by Placement Agents.

 
The Company acknowledges that the statements set forth in second paragraph under
the subheading “Fees” under the heading “Plan of Distribution” in the Prospectus
(the “Placement Agent Information”) constitute the only information relating to
the Placement Agents furnished in writing to the Company by the Placement Agents
as such information is referred to in Sections 2 and 6 hereof.
 
Section 8.
Termination.

 
(a)    The Placement Agents shall have the right to terminate this Agreement by
giving notice as hereinafter specified at any time at or prior to the Closing
Date, without liability on the part of the Placement Agents to the Company, if
(i) prior to delivery and payment for the Shares (A) trading in securities
generally shall have been suspended or materially limited on or by the New York
Stock Exchange, the NASDAQ Stock Market, the NASDAQ Global Select Market, the
NASDAQ Global Market, the NASDAQ Capital Market or the NYSE Amex (each, a
“Trading Market”), (B) trading in the shares of Common Stock of the Company
shall have been suspended or materially limited on any exchange or in the
over-the-counter market, (C) a general moratorium on commercial banking
activities shall have been declared by federal or New York state authorities,
(D) there shall have occurred any outbreak or material escalation of hostilities
or acts of terrorism involving the United States or there shall have been a
declaration by the United States of a national emergency or war, (E) there shall
have occurred any other calamity or crisis or any material change in general
economic, political or financial conditions in the United States or elsewhere,
if the effect of any such event specified in clause (D) or (E), in the judgment
of the Placement Agents, makes it impractical or inadvisable to proceed with the
completion of the sale of and payment for the Shares on the Closing Date on the
terms and in the manner contemplated by this Agreement, the Disclosure Package
and the Prospectus, or (ii) since the time of execution of this Agreement or the
earlier respective dates as of which information is given in the Disclosure
Package, there has been (A) any Material Adverse Effect or (B) the Company shall
have sustained a loss by strike, fire, flood, earthquake, accident or other
calamity of such character that in the judgment of the Placement Agents would,
individually or in the aggregate, result in a Material Adverse Effect and which
would, in the judgment of the Placement Agents, make it impracticable or
inadvisable to proceed with the offering or the delivery of the Shares on the
terms and in the manner contemplated in the Disclosure Package and the
Prospectus.  Any such termination shall be without liability of any party to any
other party except that the provisions of Section 4, Section 6, Section 8(b) and
Section 11 hereof shall at all times be effective notwithstanding such
termination.
 
(b)           If (1) this Agreement shall be terminated by the Placement Agents
pursuant to Section 5, Section 8(a)(i)(B) or Section 8(a)(ii)(A) or (2) the sale
of the Shares to Investors is not consummated because of any failure, refusal or
inability on the part of the Company to comply with the terms or perform any
agreement or obligation of this Agreement or any Subscription Agreement, other
than by reason of a default by the Placement Agents, the Company will, in
addition to paying the amounts described in Section 4 hereof, reimburse the
Placement Agents for all of their reasonable and actual out-of-pocket
disbursements (including, but not limited to, the reasonable fees and
disbursements of its counsel).




*


*


*


 
-26-

--------------------------------------------------------------------------------

 

Section 9.
Notices.

 
All statements, requests, notices and agreements hereunder shall be in writing
or by facsimile, and:
 
(a)           if to the Placement Agents, shall be delivered or sent by mail,
telex or facsimile transmission to:
 
William Blair & Company, L.L.C.
222 West Adams
Chicago, IL 60606
Attention: General Counsel
Facsimile No.: (312) 551-4646


-and-


Craig-Hallum Capital Group LLC
222 South Ninth Street, Suite 350
Minneapolis, MN 55402
Attention: General Counsel
Facsimile No.: (612) 334-6399


-and-


Robert W. Baird & Co. Incorporated
777 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: General Counsel
Facsimile No.: (414) 298-7800
 
with a copy (which shall not constitute notice) to:
 
Lowenstein Sandler PC
65 Livingston Avenue
Roseland, New Jersey 07068
Attention:  Steven M. Skolnick
Facsimile No.: (973) 597-2477
 
(b)           if to the Company shall be delivered or sent by mail, telex or
facsimile transmission to:
 
Merge Healthcare Incorporated
6737 West Washington Street, Suite 2250
Milwaukee, Wisconsin 53214-5650
Attention:  General Counsel
Facsimile No.: (414) 977-4202
 
with a copy (which shall not constitute notice) to:
 
McDermott, Will & Emery LLP
227 West Monroe Street
Chicago, Illinois 60606
Attention:  Mark A. Harris
Facsimile No.: (312) 984-7700


 
-27-

--------------------------------------------------------------------------------

 

Any such notice shall be effective only upon receipt.  Any party to this
Agreement may change such address for notices by sending to the parties to this
Agreement written notice of a new address for such purpose.
 
Section 10.
Persons Entitled to Benefit of Agreement.

 
This Agreement shall inure to the benefit of and shall be binding upon the
Placement Agents, the Company and their respective successors and assigns and
the controlling persons, officers and directors referred to in Section
6.  Nothing in this Agreement is intended or shall be construed to give to any
other person, firm or corporation, other than the persons, firms or corporations
mentioned in the preceding sentence, any legal or equitable remedy or claim
under or in respect of this Agreement, or any provision herein contained.  The
term “successors and assigns” as herein used shall not include any purchaser of
the Shares by reason merely of such purchase.
 
Section 11.
Governing Law.

 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Illinois, without giving effect to the conflicts of laws provisions
thereof.
 
Section 12.
No Fiduciary Relationship.

 
The Company hereby acknowledges that the Placement Agents are acting solely as
placement agents in connection with the offering of the Company’s securities.
The Company further acknowledges that the Placement Agents are acting pursuant
to a contractual relationship created solely by this Agreement entered into on
an arm’s length basis and in no event do the parties intend that the Placement
Agents act or be responsible as a fiduciary to the Company, its management,
stockholders, creditors or any other person in connection with any activity that
the Placement Agents may undertake or have undertaken in furtherance of the
offering of the Company’s securities, either before or after the date hereof.
The Placement Agents hereby expressly disclaim any fiduciary or similar
obligations to the Company, either in connection with the transactions
contemplated by this Agreement or any matters leading up to such transactions,
and the Company hereby confirms its understanding and agreement to that effect.
The Company and the Placement Agents agree that they are each responsible for
making their own independent judgments with respect to any such transactions,
and that any opinions or views expressed by the Placement Agents to the Company
regarding such transactions, including but not limited to any opinions or views
with respect to the price or market for the Company’s securities, do not
constitute advice or recommendations to the Company. The Company hereby waives
and releases, to the fullest extent permitted by law, any claims that the
Company may have against the Placement Agents with respect to any breach or
alleged breach of any fiduciary or similar duty to the Company in connection
with the transactions contemplated by this Agreement or any matters leading up
to such transactions.
 
Section 13.
Headings.

 
The Section headings in this Agreement have been inserted as a matter of
convenience of reference and are not a part of this Agreement.
 
Section 14.
Amendments and Waivers.

 
No supplement, modification or waiver of this Agreement shall be binding unless
executed in writing by the party to be bound thereby. The failure of a party to
exercise any right or remedy shall not be deemed or constitute a waiver of such
right or remedy in the future. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (regardless of whether similar), nor shall any such waiver constitute a
continuing waiver unless otherwise expressly provided.
 
 
-28-

--------------------------------------------------------------------------------

 

Section 15.
Submission to Jurisdiction.

 
Except as set forth below, no Proceeding may be commenced, prosecuted or
continued in any court other than the state courts sitting in Cook County in the
State of Illinois and the federal courts in the Northern District of Illinois,
which courts shall have jurisdiction over the adjudication of such matters, and
the Company hereby consents to the jurisdiction of such courts and personal
service with respect thereto. The Company hereby consents to personal
jurisdiction, service and venue in any court in which any Proceeding arising out
of or in any way relating to this Agreement is brought by any third party
against the Placement Agents. The Company and the Placement Agents hereby waive
all right to trial by jury in any Proceeding (whether based upon contract, tort
or otherwise) in any way arising out of or relating to this Agreement. The
Company and the Placement Agents agree that a final judgment in any such
Proceeding brought in any such court shall be conclusive and binding upon such
party and may be enforced in any other courts in the jurisdiction of which such
party is or may be subject, by suit upon such judgment.
 
Section 16.
Counterparts.

 
This Agreement may be executed in one or more counterparts and, if executed in
more than one counterpart, the executed counterparts shall each be deemed to be
an original and all such counterparts shall together constitute one and the same
instrument.  Delivery of an executed counterpart by facsimile shall be effective
as delivery of a manually executed counterpart thereof.
 
 
-29-

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agents, kindly indicate your acceptance in
the space provided for that purpose below.
 

   
Very truly yours,
               
MERGE HEALTHCARE INCORPORATED
                         
By:
            
Name:
       
Title:
           



Accepted as of
the date first above written:
 
WILLIAM BLAIR & COMPANY, L.L.C.
             
By:
       
Name:
   
Title:
             
CRAIG-HALLUM CAPITAL GROUP LLC
             
By:
       
Name:
   
Title:
             
ROBERT W. BAIRD & CO. INCORPORATED
             
By:
       
Name:
   
Title:
 

 
 
Signature Page to Placement Agency Agreement 

--------------------------------------------------------------------------------

 


Schedules and Exhibits
     
Schedule I:
 
Issuer General Free Writing Prospectuses
     
Schedule II:
 
List of Stockholders Executing Lock-Up Agreements
     
Exhibit A:
 
Form of Subscription Agreement
     
Exhibit B:
 
Pricing Information
     
Exhibit C:
 
Form of Lock-Up Agreement


 
 

--------------------------------------------------------------------------------

 

Schedule I


Issuer General Free Writing Prospectuses




(1) Issuer Free Writing Prospectus, dated November 12, 2009, filed pursuant to
Rule 433, relating to the Prospectus dated November 5, 2009 (Registration No.
333-161691)


(2) Press Release dated November 13, 2009 (see attached).

 
 

--------------------------------------------------------------------------------

 

Schedule II


List of Stockholders Executing Lock-Up Agreements


Michael W. Ferro, Jr.
Merrick RIS, LLC

 
 

--------------------------------------------------------------------------------

 

Exhibit A


Form of Subscription Agreement


This subscription (this “Subscription”) is dated November __, 2009, by and
between the investor identified on the signature page hereto (the “Investor”)
and Merge Healthcare Incorporated, a Delaware corporation (the “Company”),
whereby the parties agree as follows:
 
1.           Subscription.


Investor agrees to buy and the Company agrees to sell and issue to Investor such
number of shares (the “Shares”) of the Company’s common stock, $0.01 par value
per share (the “Common Stock”), as set forth on the signature page hereto, for
an aggregate purchase price (the “Purchase Price”) equal to the product of (x)
the aggregate number of Shares the Investor has agreed to purchase and (y) the
purchase price per Share set forth on the signature page hereto.  The Purchase
Price is set forth on the signature page hereto.
 
The Shares have been registered on a Registration Statement on Form S-3,
Registration No. 333-161691 (the “Registration Statement”).  The Registration
Statement has been declared effective by the Securities and Exchange Commission
(“SEC”) and is effective on the date hereof.  A final prospectus supplement will
be delivered to the Investor as required by law.
 
The completion of the purchase and sale of the Shares (the “Closing”) shall take
place at a place and time (the “Closing Date”) to be specified by the Company
and the placement agents (the “Placement Agents”) party to the Placement Agency
Agreement, dated November 12, 2009 (the “Agreement”), in accordance with Rule
15c6-1 promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).  Upon satisfaction or waiver of all the conditions to closing
set forth in the Agreement, at the Closing, (i) the Investor shall pay the
Purchase Price by wire transfer of immediately available funds to the account
designated by the Company on Annex A attached hereto, and (ii) the Company shall
cause the Shares to be delivered to the Investor with the delivery of the Shares
to be made through the facilities of The Depository Trust Company’s DWAC system
in accordance with the instructions set forth on the signature page attached
hereto under the heading “DWAC Instructions”.
 
2.           Company Representations and Warranties.  The Company represents and
warrants that: (a) it has full corporate power and authority to enter into this
Subscription and to perform all of its obligations hereunder; (b) this
Subscription has been duly authorized and executed by, and when delivered in
accordance with the terms hereof will constitute a valid and binding agreement
of, the Company enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights and remedies of creditors
generally or subject to general principles of equity; (c) the execution and
delivery of this Subscription and the consummation of the transactions
contemplated hereby do not conflict with or result in a breach of (i) the
Company’s Certificate of Incorporation or Bylaws, or (ii) any material agreement
to which the Company is a party or by which any of its property or assets is
bound; (d) the Shares when issued and paid for in accordance with the terms of
this Subscription will be duly authorized, validly issued, fully paid and
non-assessable; (e) the Registration Statement and any post-effective amendment
thereto, at the time it became effective, did not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading; (f) the
prospectus contained in the Registration Statement, as amended and/or
supplemented, did not contain as of the effective date thereof, and as of the
date hereof does not contain, any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading; and (g)
all preemptive rights or rights of first refusal held by stockholders of the
Company and applicable to the transactions contemplated hereby have been duly
satisfied or waived in accordance with the terms of the agreements between the
Company and such stockholders conferring such rights.
 

--------------------------------------------------------------------------------


 
3.           Investor Representations, Warranties and Acknowledgments. 
 
(a)           The Investor represents and warrants that: (i) it has full right,
power and authority to enter into this Subscription and to perform all of its
obligations hereunder; (ii) this Subscription has been duly authorized and
executed by the Investor and, when delivered in accordance with the terms
hereof, will constitute a valid and binding agreement of the Investor
enforceable against the Investor in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights and remedies of creditors
generally or subject to general principles of equity; (iii) the execution and
delivery of this Subscription and the consummation of the transactions
contemplated hereby do not conflict with or result in a breach of (A) the
Investor’s certificate of incorporation or by-laws (or other governing
documents), or (B) any material agreement or any law or regulation to which the
Investor is a party or by which any of its property or assets is bound; (iv) it
has had full access to the base prospectus included in the Registration
Statement, as amended and/or supplemented as of the date hereof, and the
Company’s periodic reports and other information incorporated by reference
therein, and was able to read, review, download and print such materials; (v) in
making its investment decision in this offering, the Investor and its advisors,
if any, have relied solely on the Company’s public filings with the SEC; (vi) it
is knowledgeable, sophisticated and experienced in making, and is qualified to
make, decisions with respect to investments in securities representing an
investment decision like that involved in the purchase of the Shares; (vii) the
Investor has had no position, office or other material relationship within the
past three years with the Company or persons known to it to be affiliates of the
Company; (viii), except as set forth below, the Investor is not a, and it has no
direct or indirect affiliation or association with any, member of FINRA or an
Associated Person (as such term is defined under the NASD Membership and
Registration Rules Section 1011) as of the date hereof; and (ix) neither the
Investor nor any group of Investors (as identified in a public filing made with
the SEC) of which the Investor is a part in connection with the offering of the
Shares, acquired, or obtained the right to acquire, 20% or more of the Common
Stock (or securities convertible into or exercisable for Common Stock) or the
voting power of the Company on a post-transaction basis.


 

--------------------------------------------------------------------------------

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)


(b)           The Investor also represents and warrants that, other than the
transactions contemplated hereunder, the Investor has not directly or
indirectly, nor has any person acting on behalf of or pursuant to any
understanding with the Investor, executed any transactions in securities of the
Company, including “short sales” as defined in Rule 200 of Regulation SHO under
the Exchange Act (“Short Sales”), during the period commencing from the time
that the Investor first became aware of the proposed transactions contemplated
hereunder until the date hereof (the “Discussion Time”).  The Investor has
maintained the confidentiality of all disclosures made to it in connection with
this transaction (including the existence and terms of this transaction).


4.           Investor Covenant Regarding Short Sales and Confidentiality.  The
Investor covenants that neither it nor any affiliates acting on its behalf or
pursuant to any understanding with it will execute any transactions in
securities of the Company, including Short Sales, during the period after the
Discussion Time and ending at the time that the transactions contemplated by
this Subscription are first publicly announced through a press release and/or
Form 8-K.  The Investor covenants that until such time as the transactions
contemplated by this Subscription are publicly disclosed by the Company through
a press release and/or Form 8-K, the Investor will maintain the confidentiality
of all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).
 

--------------------------------------------------------------------------------


 
5.           Miscellaneous.


This Subscription constitutes the entire understanding and agreement between the
parties with respect to its subject matter, and there are no agreements or
understandings with respect to the subject matter hereof which are not contained
in this Subscription.  This Subscription may be modified only in writing signed
by the parties hereto.


This Subscription may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument and shall become
effective when counterparts have been signed by each party and delivered to the
other parties hereto, it being understood that all parties need not sign the
same counterpart.  Execution may be made by delivery by facsimile.


The provisions of this Subscription are severable and, in the event that any
court or officials of any regulatory agency of competent jurisdiction shall
determine that any one or more of the provisions or part of the provisions
contained in this Subscription shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Subscription and this Subscription shall be reformed and construed as if
such invalid or illegal or unenforceable provision, or part of such provision,
had never been contained herein, so that such provisions would be valid, legal
and enforceable to the maximum extent possible, so long as such construction
does not materially adversely effect the economic rights of either party hereto.


All communications hereunder, except as may be otherwise specifically provided
herein, shall be in writing and shall be mailed, hand delivered, sent by a
recognized overnight courier service such as Federal Express, or sent via
facsimile and confirmed by letter, to the party to whom it is addressed at the
following addresses or such other address as such party may advise the other in
writing:


To the Company:  as set forth on the signature page hereto.


To the Investor:  as set forth on the signature page hereto.


All notices hereunder shall be effective upon receipt by the party to which it
is addressed.


(e)           This Subscription shall be governed by and interpreted in
accordance with the laws of the State of Illinois for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws.  To the extent determined by such court, the
prevailing party shall reimburse the other party for any reasonable legal fees
and disbursements incurred in enforcement of or protection of any of its rights
under this Subscription.

 
 

--------------------------------------------------------------------------------

 

If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this Subscription.
 

       
 MERGE HEALTHCARE INCORPORATED
                                           
By:
           
Name:
         
Title:
                                   
Number of Shares:
     
Address for Notice:
Purchase Price per Share:  $
     
 
Aggregate Purchase Price: $
     
Merge Healthcare Incorporated
         
6737 West Washington Street, Suite 2250
         
Milwaukee, Wisconsin 53214-5650
         
Facsimile: (312) 984-7700
          Attention: Chief Executive Officer

 
 
 
INVESTOR:
                   
By:
          Name:
 
        Title:
 
                             
DWAC Instructions:
                 
Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):
                 
DTC Participant Number:
                 
Name of Account at DTC Participant being credited with the Shares:
                 
Account Number at DTC Participant being credited with the Shares:
                                             

 
 
 

--------------------------------------------------------------------------------

 


Annex A


Merge Healthcare Incorporated Wire Instructions




 
Silicon Valley Bank
 
 
3003 Tasman Drive
 
 
Santa Clara, CA 95054
 
 
For Credit to:
 
 
Merge Healthcare Incorporated
 
 
Account Number:
 
 
ABA Number:


 
 

--------------------------------------------------------------------------------

 

Exhibit B


Pricing Information




Number of Shares to be sold:
 
9,084,032
     
Offering Price:
 
$3.00 per Share
     
Aggregate Placement Fee:
 
$1,635,126

 
 
 

--------------------------------------------------------------------------------

 

Exhibit C


Form of Lock-Up Agreement


November ___, 2009




William Blair & Company, L.L.C.
222 West Adams
Chicago, IL 60606


Craig-Hallum Capital Group LLC
222 South Ninth Street, Suite 350
Minneapolis, MN 55402


Robert W. Baird & Co. Incorporated
777 East Wisconsin Avenue
Milwaukee, WI 53202


Ladies and Gentlemen:


This Lock-Up Agreement is being delivered to you in connection with the proposed
Placement Agency Agreement (the “Placement Agency Agreement”) to be entered into
by Merge Healthcare Incorporated, a Delaware corporation (the “Company”), and
William Blair & Company, L.L.C., Craig-Hallum Capital Group LLC and Robert W.
Baird & Co. Incorporated (collectively, the “Placement Agents”), with respect to
the offering (the “Offering”) of shares (the “Shares”) of common stock, $0.01
par value per share (the “Common Stock”), of the Company.


In order to induce you to enter into the Placement Agency Agreement, the
undersigned agrees that, for a period (the “Lock-Up Period”) beginning on the
date hereof and ending on, and including, the date that is 90 days after the
date of the final prospectus supplement relating to the Offering, the
undersigned will not, without the prior written consent of the Placement Agents,
(i) sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant
any option to purchase or otherwise dispose of or agree to dispose of, directly
or indirectly, or file (or participate in the filing of) a registration
statement with the Securities and Exchange Commission (the “Commission”) in
respect of, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission promulgated thereunder (the “Exchange Act”) with respect to, any
Common Stock or any other securities of the Company that are substantially
similar to Common Stock, or any securities convertible into or exchangeable or
exercisable for, or any warrants or other rights to purchase, the foregoing,
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of Common Stock
or any other securities of the Company that are substantially similar to Common
Stock, or any securities convertible into or exchangeable or exercisable for, or
any warrants or other rights to purchase, the foregoing, whether any such
transaction is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise or (iii) publicly announce an intention to
effect any transaction specified in clauses (i) or (ii).
 
The restrictions set forth in the foregoing paragraph shall not apply to (a) the
registration of the offer and sale of the Shares as contemplated by the
Placement Agency Agreement and the sale of the Shares to the Investors (as
defined in the Placement Agency Agreement) in the Offering, (b) bona fide gifts,
provided the recipient thereof agrees in writing with the Placement Agents to be
bound by the terms of this Lock-Up Agreement, (c) dispositions to any trust for
the direct or indirect benefit of the undersigned and/or the immediate family of
the undersigned, provided that such trust agrees in writing with the Placement
Agents to be bound by the terms of this Lock-Up Agreement, (d) transfers of
Common Stock or securities convertible into Common Stock on death by will or
intestacy, (e) sales or transfers of Common Stock solely in connection with the
“cashless” exercise of Company stock options outstanding on the date hereof for
the purpose of exercising such stock options (provided that any remaining Common
Stock received upon such exercise will be subject to the restrictions provided
for in this Lock-Up Agreement) or (f) sales or transfers of Common Stock or
securities convertible into Common Stock pursuant to a sales plan entered into
prior to the date hereof pursuant to Rule 10b5-1 under the Exchange Act, a copy
of which has been provided to the Placement Agents.  In addition, the
restrictions sets forth herein shall not prevent the undersigned from entering
into a sales plan pursuant to Rule 10b5-1 under the Exchange Act after the date
hereof, provided that (i) a copy of such plan is provided to the Placement
Agents promptly upon entering into the same and (ii) no sales or transfers may
be made under such plan until the Lock-Up Period ends or this Lock-Up Agreement
is terminated in accordance with its terms.  For purposes of this paragraph,
“immediate family” shall mean the undersigned and the spouse, any lineal
descendent, father, mother, brother or sister of the undersigned.
 
 
 

--------------------------------------------------------------------------------

 

In addition, the undersigned hereby waives any rights the undersigned may have
to require registration of Common Stock in connection with the filing of a
registration statement relating to the Offering.  The undersigned further agrees
that, for the Lock-Up Period, the undersigned will not, without the prior
written consent of the Placement Agents, make any demand for, or exercise any
right with respect to, the registration of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock, or warrants or
other rights to purchase Common Stock or any such securities.
 
Notwithstanding the above, if (a) during the period that begins on the date that
is fifteen (15) calendar days plus three (3) business days before the last day
of the Lock-Up Period and ends on the last day of the Lock-Up Period, the
Company issues an earnings release or material news or a material event relating
to the Company occurs, or (b) prior to the expiration of the Lock-Up Period, the
Company announces that it will release earnings results during the sixteen (16)
day period beginning on the last day of the Lock-Up Period, then the
restrictions imposed by this Lock-Up Agreement shall continue to apply until the
expiration of the date that is fifteen (15) calendar days plus three (3)
business days after the date on which the issuance of the earnings release or
the material news or material event occurs; provided, however, that this
paragraph shall not apply if (i) the safe harbor provided by Rule 139 under the
Act is available in the manner contemplated by Rule 2711(f)(4) of the Financial
Industry Regulatory Authority, Inc. (“FINRA”) and (ii) within the 3 business
days preceding the 15th calendar day before the last day of the Lock-Up Period,
the Company delivers (in accordance with Section 9 of the Placement Agency
Agreement) to the Placement Agents a certificate, signed by the Chief Financial
Officer or Chief Executive Officer of the Company, certifying on behalf of the
Company that the Company’s shares of Common Stock are “actively traded
securities,” within the meaning of Rule 2711(f)(4) of the NASD.
 
The undersigned hereby confirms that the undersigned has not, directly or
indirectly, taken, and hereby covenants that the undersigned will not, directly
or indirectly, take, any action designed, or which has constituted or will
constitute or might reasonably be expected to cause or result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Shares.
 
 
 

--------------------------------------------------------------------------------

 

If (i) the Company notifies you in writing that it does not intend to proceed
with the Offering, (ii) the registration statement filed with the Commission
with respect to the Offering is withdrawn, (iii) if the closing of the Offering
does not occur prior to ninety (90) days from the date of this Lock-Up Agreement
or (iv) for any reason the Placement Agency Agreement shall be terminated prior
to the Closing (as defined in the Placement Agency Agreement), this Lock-Up
Agreement shall be terminated and the undersigned shall be released from its
obligations hereunder.
 

   
Yours very truly,
                             
Name:
     
Title:
 

 
 

--------------------------------------------------------------------------------